Exhibit 10(b)


EXECUTION VERSION




_____________________________________________________________________________________




$200,000,000
TERM LOAN CREDIT AGREEMENT
dated as of October 26, 2017
among
LOUISVILLE GAS AND ELECTRIC COMPANY,
as the Borrower,
THE LENDERS FROM TIME TO TIME PARTY HERETO
and
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent


_____________________________________________________________________________________








    

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
 
 
 
 
Page
ARTICLE I
DEFINITIONS
1
 
Section 1.01
Definitions
1
ARTICLE II
THE CREDITS
14
 
Section 2.01
The Loans
14
 
Section 2.02
[Reserved]
14
 
Section 2.03
Notice of Borrowings
14
 
Section 2.04
Notice to Lenders; Funding of Loans
15
 
Section 2.05
Noteless Agreement; Evidence of Indebtedness
15
 
Section 2.06
Interest Rates
16
 
Section 2.07
Fees
17
 
Section 2.08
Adjustments of Commitments
18
 
Section 2.09
Repayment of Loans
19
 
Section 2.10
Optional Prepayments and Repayments
19
 
Section 2.11
General Provisions as to Payments
20
 
Section 2.12
Funding Losses
20
 
Section 2.13
Computation of Interest and Fees
21
 
Section 2.14
Basis for Determining Interest Rate Inadequate, Unfair or Unavailable
21
 
Section 2.15
Illegality
21
 
Section 2.16
Increased Cost and Reduced Return
21
 
Section 2.17
Taxes
23
 
Section 2.18
Base Rate Loans Substituted for Affected Euro-Dollar Loans
25
 
Section 2.19
[Reserved]
26
 
Section 2.20
Defaulting Lenders
26
ARTICLE III
[Reserved]
26
ARTICLE IV
CONDITIONS
26
 
Section 4.01
Conditions to Effective Date
26
 
Section 4.02
Conditions to Borrowings
27
ARTICLE V
REPRESENTATIONS AND WARRANTIES
28
 
Section 5.01
Status
28
 
Section 5.02
Authority; No Conflict
28
 
Section 5.03
Legality; Etc
28
 
Section 5.04
Financial Condition
28
 
Section 5.05
Litigation
29
 
Section 5.06
No Violation
29
 
Section 5.07
ERISA
29
 
Section 5.08
Governmental Approvals
29
 
Section 5.09
Investment Company Act
29
 
Section 5.10
Tax Returns and Payments
29
 
Section 5.11
Compliance with Laws
29
 
Section 5.12
No Default
30
 
Section 5.13
Environmental Matters
30
 
Section 5.14
OFAC
31
 
Section 5.15
Anti-Corruption
31
 



i

--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
Page
ARTICLE VI
COVENANTS
31
 
Section 6.01
Information
31
 
Section 6.02
Maintenance of Property; Insurance
33
 
Section 6.03
Conduct of Business and Maintenance of Existence
33
 
Section 6.04
Compliance with Laws, Etc
33
 
Section 6.05
Books and Records
34
 
Section 6.06
Use of Proceeds
34
 
Section 6.07
Merger or Consolidation
34
 
Section 6.08
Asset Sales
34
 
Section 6.09
Consolidated Debt to Consolidated Capitalization Ratio
35
ARTICLE VII
DEFAULTS
35
 
Section 7.01
Events of Default
35
ARTICLE VIII
THE ADMINISTRATIVE AGENT
36
 
Section 8.01
Appointment and Authorization
36
 
Section 8.02
Individual Capacity
37
 
Section 8.03
Delegation of Duties
37
 
Section 8.04
Reliance by the Administrative Agent
37
 
Section 8.05
Notice of Default
37
 
Section 8.06
Non-Reliance on the Administrative Agent and Other Lenders
38
 
Section 8.07
Exculpatory Provisions
38
 
Section 8.08
Indemnification
38
 
Section 8.09
Resignation; Successors
39
ARTICLE IX
MISCELLANEOUS
39
 
Section 9.01
Notices
39
 
Section 9.02
No Waivers; Non-Exclusive Remedies
41
 
Section 9.03
Expenses; Indemnification
41
 
Section 9.04
Sharing of Set-Offs
42
 
Section 9.05
Amendments and Waivers
42
 
Section 9.06
Successors and Assigns
43
 
Section 9.07
Governing Law; Submission to Jurisdiction
45
 
Section 9.08
Counterparts; Integration; Effectiveness
45
 
Section 9.09
Generally Accepted Accounting Principles
45
 
Section 9.10
Usage
46
 
Section 9.11
WAIVER OF JURY TRIAL
47
 
Section 9.12
Confidentiality
47
 
Section 9.13
USA PATRIOT Act Notice
47
 
Section 9.14
No Fiduciary Duty
47
 
Section 9.15
Acknowledgment and Consent to Bail-in of EEA Financial Institutions
48
 
Section 9.16
Survival
48
 
Section 9.17
Interest Rate Limitation
48
 
Section 9.18
Severability
49
 
Section 9.19
Headings
49
 
Section 9.20
Document Imaging
49





ii

--------------------------------------------------------------------------------







Appendices:
 
 
Appendix A
-
Commitments
Exhibits:
 
 
Exhibit A-1
-
Form of Notice of Borrowing
Exhibit A-2
-
Form of Notice of Conversion/Continuation
Exhibit B
-
Form of Note
Exhibit C
-
Form of Assignment and Assumption Agreement
Exhibit D
-
Forms of Opinion of Counsel for the Borrower





iii

--------------------------------------------------------------------------------





TERM LOAN CREDIT AGREEMENT (this “Agreement”) dated as of October 26, 2017 is
entered into among LOUISVILLE GAS AND ELECTRIC COMPANY, a Kentucky corporation
(the “Borrower”), the LENDERS party hereto from time to time and U.S. BANK
NATIONAL ASSOCIATION, as the Administrative Agent. The parties hereto agree as
follows:
RECITALS
The Borrower has requested that the Lenders provide a term loan facility for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.
In consideration of their mutual covenants and agreements hereinafter set forth
and intending to be legally bound hereby, the parties hereto covenant and agree
as follows:
ARTICLE I
DEFINITIONS


Section 1.01    Definitions. All capitalized terms used in this Agreement or in
any Appendix, Schedule or Exhibit hereto which are not otherwise defined herein
or therein shall have the respective meanings set forth below.
“Adjusted London Interbank Offered Rate” means, for any Interest Period, a rate
per annum equal to the quotient obtained (rounded upward, if necessary, to the
nearest 1/100th of 1%) by dividing (i) the London Interbank Offered Rate for
such Interest Period by (ii) 1.00 minus the Euro-Dollar Reserve Percentage.
“Administrative Agent” means U.S. Bank, in its capacity as administrative agent
for the Lenders hereunder and under the other Loan Documents, and its successor
or successors in such capacity.
“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Lender.
“Affiliate” means, with respect to any Person, any other Person who is directly
or indirectly controlling, controlled by or under common control with such
Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through the
ownership of stock or its equivalent, by contract or otherwise. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower or any of its Subsidiaries.
“Agreement” has the meaning set forth in the introductory paragraph hereto, as
this Agreement may be amended, restated, supplemented or modified from time to
time.
“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Base Rate Lending Office and (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office.
“Applicable Percentage” means, for purposes of calculating the applicable
interest rate for any day for (i) any Base Rate Loans, 0.00% or (ii) any
Euro‑Dollar Loans, 0.50%.


    

--------------------------------------------------------------------------------



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale” means any sale of any assets, including by way of the sale by the
Borrower or any of its Subsidiaries of equity interests in such Subsidiaries.
“Assignee” has the meaning set forth in Section 9.06(c).
“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement, substantially in the form of attached Exhibit C, under which an
interest of a Lender hereunder is transferred to an Eligible Assignee pursuant
to Section 9.06(c).
“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, or any
successor statute.
“Base Rate” means for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day and (iii) except during any period of time during which a notice
delivered to the Borrower under Section 2.14 or Section 2.15 shall remain in
effect, the London Interbank Offered Rate plus 1%.
“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.
“Base Rate Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Base Rate Lending Office) or such other
office as such Lender may hereafter designate as its Base Rate Lending Office by
notice to the Borrower and the Administrative Agent.
“Base Rate Loan” means a Loan in respect of which interest is computed on the
basis of the Base Rate.
“Borrower’s Rating” means the senior secured long-term debt rating of the
Borrower from S&P or Moody’s.
“Borrower” has the meaning set forth in the introductory paragraph hereto.
“Borrowing” means a borrowing consisting of Loans of a single Type made by the
Lenders on a single date and, in the case of a Euro-Dollar Borrowing, having a
single Interest Period pursuant to Section 2.01.


2
    

--------------------------------------------------------------------------------



“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close; provided
that when used with respect to any borrowing of, payment or prepayment of
principal of or interest on, or the Interest Period for, a Euro-Dollar Loan, or
a notice by the Borrower with respect to any such borrowing payment, prepayment
or Interest Period, the term “Business Day” shall also mean that such day is a
London Business Day.
“Capital Lease” means any lease of property which, in accordance with GAAP,
should be capitalized on the lessee’s balance sheet.
“Capital Lease Obligations” means, with respect to any Person, all obligations
of such Person as lessee under Capital Leases, in each case taken at the amount
thereof accounted for as liabilities in accordance with GAAP.
“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934, as amended) of 25% or more of the outstanding shares of voting
stock of PPL Corporation or its successors or (ii) the failure at any time of
PPL Corporation or its successors to own, directly or indirectly, 80% or more of
the outstanding shares of the Voting Stock in the Borrower.
“Commitment” means, with respect to any Lender, the commitment of such Lender to
(i) make Loans under this Agreement as set forth in Appendix A and as such
Commitment may be reduced from time to time pursuant to Section 2.08 or
Section 9.06(c) or increased from time to time pursuant to Section 9.06(c).
“Commitment Ratio” means, with respect to any Lender, the percentage equivalent
of the ratio which such Lender’s Commitment bears to the aggregate amount of all
Commitments.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise or branch
profits or similar taxes, duties, levies, impost, deductions, charges, and
withholdings and all liabilities with respect thereto.
“Consolidated Capitalization” means the sum of, without duplication, (A) the
Consolidated Debt (without giving effect to clause (b) of the definition of
“Consolidated Debt”) and (B) the consolidated shareowners’ equity (determined in
accordance with GAAP) of the common, preference and preferred shareowners of the
Borrower and minority interests recorded on the Borrower’s consolidated
financial statements (excluding from shareowners’ equity (i) the effect of all
unrealized gains and losses reported under Financial Accounting Standards Board
Accounting Standards Codification Topic 815 in connection with (x) forward
contracts, futures contracts, options contracts or other derivatives or hedging
agreements for the future delivery of electricity, capacity, fuel or other
commodities and (y) Interest Rate Protection Agreements, foreign currency
exchange agreements or other interest or exchange rate hedging arrangements and
(ii) the balance of accumulated other comprehensive income/loss of the Borrower
on any date of determination solely with respect to the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP), except that for purposes of calculating Consolidated Capitalization
of the Borrower, Consolidated Debt of the Borrower shall exclude Non-Recourse
Debt and Consolidated Capitalization of the Borrower shall exclude that portion
of shareowners’ equity attributable to assets securing Non-Recourse Debt.
“Consolidated Debt” means the consolidated Debt of the Borrower and its
Consolidated Subsidiaries (determined in accordance with GAAP), except that for
purposes of this definition (a) Consolidated Debt shall exclude Non-Recourse
Debt of the Borrower and its Consolidated Subsidiaries, and (b) Consolidated


3
    

--------------------------------------------------------------------------------



Debt shall exclude (i) Hybrid Securities of the Borrower and its Consolidated
Subsidiaries in an aggregate amount as shall not exceed 15% of Consolidated
Capitalization and (ii) Equity-Linked Securities in an aggregate amount as shall
not exceed 15% of Consolidated Capitalization.
“Consolidated Subsidiary” means with respect to any Person at any date any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date in accordance with GAAP.
“Continuing Lender” means with respect to any event described in
Section 2.08(b), a Lender which is not a Retiring Lender, and “Continuing
Lenders” means any two or more of such Continuing Lenders.
“Corporation” means a corporation, association, company, joint stock company,
limited liability company, partnership or business trust.
“Debt” of any Person means, without duplication, (i) all obligations of such
Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (iii) all Guarantees by such
Person of Debt of others, (iv) all Capital Lease Obligations and Synthetic
Leases of such Person, (v) all obligations of such Person in respect of Interest
Rate Protection Agreements, foreign currency exchange agreements or other
interest or exchange rate hedging arrangements (the amount of any such
obligation to be the net amount that would be payable upon the acceleration,
termination or liquidation thereof), but only to the extent that such net
obligations exceed $75,000,000 in the aggregate and (vi) all obligations of such
Person as an account party in respect of letters of credit and bankers’
acceptances; provided, however, that “Debt” of such Person does not include
(a) obligations of such Person under any installment sale, conditional sale or
title retention agreement or any other agreement relating to obligations for the
deferred purchase price of property or services, (b) obligations under
agreements relating to the purchase and sale of any commodity, including any
power sale or purchase agreements, any commodity hedge or derivative (regardless
of whether any such transaction is a “financial” or physical transaction),
(c) any trade obligations or other obligations of such Person incurred in the
ordinary course of business or (d) obligations of such Person under any lease
agreement (including any lease intended as security) that is not a Capital Lease
or a Synthetic Lease.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” means at any time any Lender with respect to which a Lender
Default is in effect at such time, including any Lender subject to a Bail-In
Action. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more clauses of the definition of “Lender
Default” shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to cure as expressly
contemplated in the definition of “Lender Default”) upon delivery of written
notice of such determination to the Borrower and each Lender.
“Delayed Draw Commitment Fee” has the meaning set forth in Section 2.07(a).
“Delayed Draw Commitment Fee Rate” shall mean a rate per annum equal to 0.10%.


4
    

--------------------------------------------------------------------------------



“Dollars” and the sign “$” means lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the Administrative Agent determines
that the conditions specified in or pursuant to Section 4.01 have been
satisfied.
“Eligible Assignee” means (i) a Lender; (ii) a commercial bank organized under
the laws of the United States and having a combined capital and surplus of at
least $100,000,000; (iii) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country and having a
combined capital and surplus of at least $100,000,000; provided, that such bank
is acting through a branch or agency located and licensed in the United States;
(iv) an Affiliate of a Lender that is an “accredited investor” (as defined in
Regulation D under the Securities Act of 1933, as amended) or (v) an Approved
Fund; provided, that, in each case (a) upon and following the occurrence of an
Event of Default, an Eligible Assignee shall mean any Person other than the
Borrower or any of its Affiliates and (b) notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of its Affiliates.
“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits,
concessions, grants, franchises, licenses or other written governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or Hazardous Substances or wastes into the environment
including, without limitation, ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
petroleum or petroleum products, chemicals or industrial, toxic or Hazardous
Substances or wastes.
“Environmental Liabilities” means all liabilities (including anticipated
compliance costs) in connection with or relating to the business, assets,
presently or previously owned, leased or operated property, activities
(including, without limitation, off-site disposal) or operations of the Borrower
or any of its Subsidiaries which arise under Environmental Laws or relate to
Hazardous Substances.
“Equity-Linked Securities” means any securities of the Borrower or any of its
Subsidiaries which are convertible into, or exchangeable for, equity securities
of the Borrower, such Subsidiary or PPL Corporation, including any securities
issued by any of such Persons which are pledged to secure any obligation of any
holder to purchase equity securities of the Borrower, any of its Subsidiaries or
PPL Corporation.


5
    

--------------------------------------------------------------------------------



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro-Dollar Borrowing” means a Borrowing comprised of Euro-Dollar Loans.
“Euro-Dollar Lending Office” means, as to each Lender, its office, branch or
Affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or Affiliate of such Lender as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Administrative Agent.
“Euro-Dollar Loan” means a Loan in respect of which interest is computed on the
basis of the Adjusted London Interbank Offered Rate pursuant to the applicable
Notice of Borrowing or Notice of Conversion/Continuation.
“Euro-Dollar Reserve Percentage” of any Lender for the Interest Period of any
LIBOR Rate Loan means the reserve percentage applicable to such Lender during
such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) then applicable to such Lender with respect to
liabilities or assets consisting of or including “Eurocurrency Liabilities” (as
defined in Regulation D). The Adjusted London Interbank Offered Rate shall be
adjusted automatically on and as of the effective date of any change in the
Euro-Dollar Reserve Percentage.
“Event of Default” has the meaning set forth in Section 7.01.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b) of the Internal Revenue Code.
“Federal Funds Rate” means for any day the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided, that (i) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to the nearest 1/100th of 1%)
charged by U.S. Bank on such day on such transactions as determined by the
Administrative Agent; provided, further, that if any such rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.
“FERC” means the Federal Energy Regulatory Commission.


6
    

--------------------------------------------------------------------------------



“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.
“Governmental Authority” means any federal, state or local government,
authority, agency, central bank, quasi-governmental authority, court or other
body or entity, and any arbitrator with authority to bind a party at law.
“Group of Loans” means at any time a group of Loans consisting of (i) all Loans
which are Base Rate Loans at such time or (ii) all Loans which are Euro-Dollar
Loans of the same Type having the same Interest Period at such time; provided,
that, if a Loan of any particular Lender is converted to or made as a Base Rate
Loan pursuant to Sections 2.15 or 2.18, such Loan shall be included in the same
Group or Groups of Loans from time to time as it would have been in if it had
not been so converted or made.
“Guarantee” of or by any Person means any obligation, contingent or otherwise,
of such Person guaranteeing or having the economic effect of guaranteeing any
Debt of any other Person (the “primary obligor”) in any manner, whether directly
or indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or to purchase (or to advance or supply funds for the purchase of)
any security for payment of such Debt, (ii) to purchase or lease property,
securities or services for the purpose of assuring the owner of such Debt of the
payment of such Debt or (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Debt; provided, however, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.
“Hazardous Substances” means any toxic, caustic or otherwise hazardous
substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years issued by the Borrower,
or any business trusts, limited liability companies, limited partnerships (or
similar entities) (i) all of the common equity, general partner or similar
interests of which are owned (either directly or indirectly through one or more
Wholly Owned Subsidiaries) at all times by the Borrower or any of its
Subsidiaries, (ii) that have been formed for the purpose of issuing hybrid
preferred securities and (iii) substantially all the assets of which consist of
(A) subordinated debt of the Borrower or a Subsidiary of the Borrower, as the
case may be, and (B) payments made from time to time on the subordinated debt.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Interest Period” means with respect to each Euro-Dollar Loan, a period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Conversion/Continuation and ending one, two, three or six months thereafter, as
the Borrower may elect in the applicable notice; provided, that:
(i)any Interest Period which would otherwise end on a day which is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such


7
    

--------------------------------------------------------------------------------



Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(ii)any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Business Day of a calendar month; and
(iii)no Interest Period shall end after the Maturity Date.
“Interest Rate Protection Agreements” means any agreement providing for an
interest rate swap, cap or collar, or any other financial agreement designed to
protect against fluctuations in interest rates.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Lender” means each bank or other lending institution listed in Appendix A as
having a Commitment, each Eligible Assignee that becomes a Lender pursuant to
Section 9.06(c) and their respective successors.
“Lender Default” means (i) the failure (which has not been cured) of any Lender
to (a) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (b) pay
to the Administrative Agent or any Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, or (ii) a Lender
having notified the Borrower and the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), or (iii) the failure, within three Business Days after written
request by the Administrative Agent or the Borrower, of a Lender to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that a Lender Default in
effect pursuant to this clause (iii) shall be cured upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (iv) a Lender has,
or has a direct or indirect parent company that has, (a) become the subject of a
proceeding under any Debtor Relief Law, or (b) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (v)
the Lender becomes the subject of a Bail-in Action; provided that a Lender
Default shall not exist solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance intended to confer or having the effect of
conferring upon a creditor a preferential interest.


8
    

--------------------------------------------------------------------------------



“Loan” means a Base Rate Loan or a Euro-Dollar Loan (made on either the
Effective Date or the Post-Effective Date Loan Date), and “Loans” means any
combination of the foregoing.
“Loan Documents” means this Agreement and the Notes.
“London Business Day” means a day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.
“London Interbank Offered Rate” means:
(i)    for any Euro-Dollar Loan for any Interest Period, the interest rate for
deposits in Dollars for a period of time comparable to such Interest Period
which appears on Reuters Screen LIBOR01 (or any applicable successor page) at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period; provided, however, that if more than one such rate is
specified on Reuters Screen LIBOR01 (or any applicable successor page), the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%). If for any reason such rate is not
available on Reuters Screen LIBOR01 (or any applicable successor page), the term
“London Interbank Offered Rate” means for any Interest Period, the arithmetic
mean of the rate per annum at which deposits in Dollars are offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to the principal amount of
the Euro-Dollar Loan of U.S. Bank to which such Interest Period is to apply and
for a period of time comparable to such Interest Period. To the extent that a
comparable or successor rate is chosen by the Administrative Agent in connection
with any rate set forth in this clause (i), such comparable or successor rate
shall be applied in a manner consistent with market practice.
(ii)    for any interest rate calculation with respect to a Base Rate Loan, the
interest rate for deposits in Dollars for a period equal to one month
(commencing on the date of determination of such interest rate) which appears on
Reuters Screen LIBOR01 (or any applicable successor page) at approximately 11:00
A.M. (London time) on such date of determination (provided that if such day is
not a Business Day for which a London Interbank Offered Rate is quoted, the next
preceding Business Day for which a London Interbank Offered Rate is quoted);
provided, however, that if more than one such rate is specified on Reuters
Screen LIBOR01 (or any applicable successor page), the applicable rate shall be
the arithmetic mean of all such rates (rounded upwards, if necessary, to the
nearest 1/100 of 1%). If for any reason such rate is not available on Reuters
Screen LIBOR01 (or any applicable successor page), the term “London Interbank
Offered Rate” means for any applicable one-month interest period, the arithmetic
mean of the rate per annum at which deposits in Dollars are offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) on such date of determination (provided
that if such day is not a Business Day for which a London Interbank Offered Rate
is quoted, the next preceding Business Day for which a London Interbank Offered
Rate is quoted) in an amount approximately equal to the principal amount of the
Base Rate Loan of U.S. Bank. To the extent that a comparable or successor rate
is chosen by the Administrative Agent in connection with any rate set forth in
this clause (ii), such comparable or successor rate shall be applied in a manner
consistent with market practice.
Notwithstanding the foregoing, if the London Interbank Offered Rate determined
in accordance with the foregoing shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.
“Margin Stock” means “margin stock” as such term is defined in Regulation U.
“Material Adverse Effect” means (i) any material adverse effect upon the
business, assets, financial condition or operations of the Borrower or the
Borrower and its Subsidiaries, taken as a whole; (ii) a material


9
    

--------------------------------------------------------------------------------



adverse effect on the ability of the Borrower to perform its obligations under
this Agreement, the Notes or the other Loan Documents or (iii) a material
adverse effect on the validity or enforceability of this Agreement, the Notes or
any of the other Loan Documents.
“Material Debt” means Debt (other than the Notes) of the Borrower in a principal
or face amount exceeding $50,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000. For the avoidance of doubt, where any two
or more Plans, which individually do not have Unfunded Liabilities in excess of
$50,000,000, but collectively have aggregate Unfunded Liabilities in excess of
$50,000,000, all references to Material Plan shall be deemed to apply to such
Plans as a group.  
“Maturity Date” means the date that is one year and 364 days after the Effective
Date or, if such date is not a Business Day, the next preceding Business Day.


“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation, and its
successors or, absent any such successor, such nationally recognized statistical
rating organization as the Borrower and the Administrative Agent may select.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions.
“New Lender” means with respect to any event described in Section 2.08(b), an
Eligible Assignee which becomes a Lender hereunder as a result of such event,
and “New Lenders” means any two or more of such New Lenders.
“Non-Defaulting Lender” means each Lender other than a Defaulting Lender, and
“Non‑Defaulting Lenders” means any two or more of such Lenders.
“Non-Recourse Debt” means Debt that is nonrecourse to the Borrower or any asset
of the Borrower.
“Non-U.S. Lender” has the meaning set forth in Section 2.17(e).
“Note” means a promissory note, substantially in the form of Exhibit B hereto,
issued at the request of a Lender evidencing the obligation of the Borrower to
repay outstanding Loans.
“Notice of Borrowing” has the meaning set forth in Section 2.03.
“Notice of Conversion/Continuation” has the meaning set forth in
Section 2.06(d)(ii).
“Obligations” means:
(i)all principal of and interest (including, without limitation, any interest
which accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency or reorganization of the Borrower,
whether or not allowed or allowable as a claim in any such proceeding) on any
Loan under, or any Note issued pursuant to, this Agreement or any other Loan
Document;


10
    

--------------------------------------------------------------------------------



(ii)all other amounts now or hereafter payable by the Borrower and all other
obligations or liabilities now existing or hereafter arising or incurred
(including, without limitation, any amounts which accrue after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of the Borrower, whether or not allowed or allowable as a
claim in any such proceeding) on the part of the Borrower pursuant to this
Agreement or any other Loan Document;
(iii)all expenses of the Administrative Agent as to which the Administrative
Agent shall have a right to reimbursement under Section 9.03(a) hereof or under
any other similar provision of any other Loan Document;
(iv)all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 9.03 hereof or under any other similar provision
of any other Loan Document; and
(v)in the case of each of clauses (i) through (iv) above, together with all
renewals, modifications, consolidations or extensions thereof.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, taxes, duties, levies, impost, deductions, charges, and withholdings and
all liabilities with respect thereto imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document, or sold or assigned an interest in any Loan or
Loan Document).
“Other Taxes” has the meaning set forth in Section 2.17(b).
“Outstandings” means at any time, with respect to any Lender, the sum of the
aggregate principal amount of such Lender’s outstanding Loans.
“Participant” has the meaning set forth in Section 9.06(b).
“Participant Register” has the meaning set forth in Section 9.06(b).
“Patriot Act” has the meaning set forth in Section 9.13.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Business” with respect to any Person means a business that is the
same or similar to the business of the Borrower or any Subsidiary as of the
Effective Date, or any business reasonably related thereto.
“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a trust or an unincorporated association or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.


11
    

--------------------------------------------------------------------------------



“Plan” means at any time an employee pension benefit plan (including a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Post-Effective Date Loan Date” means the date, if any, after the Effective Date
and during the Availability Period on which the Lenders make the Post-Effective
Date Loan.


“Post-Effective Date Loan” means the Loan, if any, made after the Effective Date
pursuant to Section 2.01.


“Post-Effective Date Loan Sublimit” means $100,000,000.00.


“Prime Rate” means the rate of interest publicly announced by U.S. Bank from
time to time as its Prime Rate.
“Public Reporting Company” means a company subject to the periodic reporting
requirements of the Securities and Exchange Act of 1934, as amended.
“Quarterly Date” means the last Business Day of each of March, June, September
and December.
“Rating Agency” means S&P or Moody’s, and “Rating Agencies” means both of them.
“Register” has the meaning set forth in Section 9.06(e).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System, as amended, or any successor regulation.
“Replacement Date” has the meaning set forth in Section 2.08(b).
“Replacement Lender” has the meaning set forth in Section 2.08(b).
“Required Lenders” means at any time Non‑Defaulting Lenders having at least 51%
of the aggregate amount of the Commitments of all Non‑Defaulting Lenders or, if
the Commitments shall have been terminated, having at least 51% of the aggregate
amount of the Outstandings of the Non‑Defaulting Lenders at such time.
“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, vice president, controller, treasurer or
assistant treasurer of such Person or any other officer of such Person
reasonably acceptable to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.


12
    

--------------------------------------------------------------------------------



“Retiring Lender” means a Lender that ceases to be a Lender hereunder pursuant
to the operation of Section 2.08(b).
“S&P” means Standard & Poor’s Ratings Group, a division of S&P Global Inc., a
New York corporation, and its successors or, absent any such successor, such
nationally recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
“Sanctioned Country” means a country, region or territory that is, or whose
government is, the subject of comprehensive territorial Sanctions (currently,
Crimea, Cuba, Iran, North Korea, and Syria).
“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are, (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.
“Sanctions” means sanctions administered or enforced by OFAC, the U.S. State
Department, the European Union, any European Union member state, Her Majesty’s
Treasury of the United Kingdom or any other applicable sanctions authority.
“SEC” means the Securities and Exchange Commission.
“Subsidiary” means any Corporation, a majority of the outstanding Voting Stock
of which is owned, directly or indirectly, by the Borrower or one or more other
Subsidiaries of the Borrower.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“Taxes” has the meaning set forth in Section 2.17(a).
“Termination Date” means the earliest to occur of (i) the Post-Effective Date
Loan Date (after giving effect to the Post-Effective Date Loan, if any, on such
date), (ii) 11:59 p.m. (New York City time) on the date that is 180 days after
the Effective Date and (iii) the date upon which all Commitments shall have been
terminated in their entirety in accordance with this Agreement.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“U.S. Bank” means U.S. Bank National Association, and its successors.


13
    

--------------------------------------------------------------------------------



“Voting Stock” means stock (or other interests) of a Corporation having ordinary
voting power for the election of directors, managers or trustees thereof,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.
“Wholly Owned Subsidiary” means, with respect to any Person at any date, any
Subsidiary of such Person all of the Voting Stock of which (except directors’
qualifying shares) is at the time directly or indirectly owned by such Person.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
ARTICLE II
THE CREDITS


Section 2.01    The Loans. Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans denominated in Dollars to
the Borrower pursuant to this Section 2.01 in an aggregate amount not to exceed
such Lender’s Commitment. The Loans shall be available in up to two drawings,
one drawing on the Effective Date and one drawing on a date during the
Availability Period in an amount that shall not exceed the Post-Effective Date
Loan Sublimit. The amount of each Loan shall be specified by the Borrower in
accordance with Section 2.03. Each Borrowing shall be in an aggregate principal
amount of $10,000,000 or any larger integral multiple of $1,000,000 (except that
any such Borrowing may be in the aggregate amount of the unused Commitments) and
shall be made from the several Lenders ratably in proportion to their respective
Commitments. Loans borrowed under this Section 2.01 and paid or prepaid may not
be reborrowed. The Commitment shall be automatically reduced upon each drawing
of Loans in an amount equal to the principal amount drawn.
Section 2.02    [Reserved].
Section 2.03    Notice of Borrowings. The Borrower shall give the Administrative
Agent notice (substantially in the form of Exhibit A-1 hereto (a “Notice of
Borrowing”)) not later than (a) 11:30 A.M. (New York City time) on the date of
each Base Rate Borrowing and (b) 12:00 Noon (New York City time) on the third
Business Day before each Euro-Dollar Borrowing, specifying:
(i)    the date of such Borrowing, which shall be a Business Day;
(ii)    the aggregate amount of such Borrowing;
(iii)    the initial Type of the Loans comprising such Borrowing;
(iv)    in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period; and
(v)    the account or accounts in which the proceeds of the Borrowing should be
credited.
Notwithstanding the foregoing, no more than six (6) Groups of Euro-Dollar Loans
shall be outstanding at any one time, and any Loans which would exceed such
limitation shall be made as Base Rate Loans.


14
    

--------------------------------------------------------------------------------



Section 2.04    Notice to Lenders; Funding of Loans.
(a)    Notice to Lenders. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share (if any) of the Borrowing referred to in the Notice of Borrowing, and such
Notice of Borrowing shall not thereafter be revocable by the Borrower.
(b)    Funding of Loans. Not later than (a) 1:00 P.M. (New York City time) on
the date of each Base Rate Borrowing and (b) 12:00 Noon (New York City time) on
the date of each Euro-Dollar Borrowing, each Lender shall make available its
ratable share of such Borrowing, in Federal or other funds immediately available
in New York City, to the Administrative Agent at its address referred to in
Section 9.01. Unless the Administrative Agent determines that any applicable
condition specified in Article IV has not been satisfied, the Administrative
Agent shall apply any funds so received in respect of a Borrowing available to
the Borrower at the Administrative Agent’s address not later than (a) 3:00 P.M.
(New York City time) on the date of each Base Rate Borrowing and (b) 2:00 P.M.
(New York City time) on the date of each Euro-Dollar Borrowing.
(c)    Funding By the Administrative Agent in Anticipation of Amounts Due from
the Lenders. Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing (except in the case of a Base Rate
Borrowing, in which case prior to the time of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such share available to the Administrative Agent, such Lender and
the Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount, together with interest thereon for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) a rate per annum equal to
the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06, in the case of the Borrower, and (ii) the Federal
Funds Rate, in the case of such Lender. Any payment by the Borrower hereunder
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make its share of a Borrowing available to the
Administrative Agent. If such Lender shall repay to the Administrative Agent
such corresponding amount, such amount so repaid shall constitute such Lender’s
Loan included in such Borrowing for purposes of this Agreement.
(d)    Obligations of Lenders Several. The failure of any Lender to make a Loan
required to be made by it as part of any Borrowing hereunder shall not relieve
any other Lender of its obligation, if any, hereunder to make any Loan on the
date of such Borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Loan to be made by such other Lender on such date
of Borrowing.
Section 2.05    Noteless Agreement; Evidence of Indebtedness.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(b)    The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender


15
    

--------------------------------------------------------------------------------



hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.
(c)    The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.
(d)    Any Lender may request that its Loans be evidenced by a Note. In such
event, the Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender (or, if required by such Lender, to such Lender and its
registered assigns). Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to
Section 9.06(c)) be represented by one or more Notes payable to such Lender or
any assignee pursuant to Section 9.06(c), except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.
Section 2.06    Interest Rates.
(a)    Interest Rate Options. The Loans shall, at the option of the Borrower and
except as otherwise provided herein, be incurred and maintained as, or converted
into, one or more Base Rate Loans or Euro-Dollar Loans.
(b)    Base Rate Loans. Each Loan which is made as, or converted into, a Base
Rate Loan shall bear interest on the outstanding principal amount thereof, for
each day from the date such Loan is made as, or converted into, a Base Rate Loan
until it becomes due or is converted into a Loan of any other Type, at a rate
per annum equal to the sum of the Base Rate for such day plus the Applicable
Percentage for Base Rate Loans for such day. Such interest shall, in each case,
be payable quarterly in arrears on each Quarterly Date and on the Maturity Date
and, with respect to the principal amount of any Base Rate Loan converted to a
Euro-Dollar Loan, on the date such Base Rate Loan is so converted. Any overdue
principal of or interest on any Base Rate Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the rate otherwise applicable to Base Rate Loans for such day.
(c)    Euro-Dollar Loans. Each Euro-Dollar Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to the sum of the Adjusted London
Interbank Offered Rate for such Interest Period plus the Applicable Percentage
for Euro-Dollar Loans for such day. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof. Any
overdue principal of or interest on any Euro-Dollar Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the sum of (A) the Adjusted London Interbank Offered Rate applicable
to such Loan at the date such payment was due plus (B) the Applicable Percentage
for Euro-Dollar Loans for such day (or, if the circumstance described in
Section 2.14 shall exist, at a rate per annum equal to the sum of 2% plus the
rate applicable to Base Rate Loans for such day).
(d)    Method of Electing Interest Rates.
(i)    Subject to Section 2.06(a), the Loans included in each Borrowing shall
bear interest initially at the type of rate specified by the Borrower in the
applicable Notice of Borrowing. Thereafter, with respect to each Group of Loans,
the Borrower shall have the option (A) to convert


16
    

--------------------------------------------------------------------------------



all or any part of (y) so long as no Default is in existence on the date of
conversion, outstanding Base Rate Loans to Euro-Dollar Loans and (z) outstanding
Euro-Dollar Loans to Base Rate Loans; provided, in each case, that the amount so
converted shall be equal to $10,000,000 or any larger integral multiple of
$1,000,000, or (B) upon the expiration of any Interest Period applicable to
outstanding Euro-Dollar Loans, so long as no Default is in existence on the date
of continuation, to continue all or any portion of such Loans, equal to
$10,000,000 and any larger integral multiple of $1,000,000 in excess of that
amount as Euro-Dollar Loans. The Interest Period of any Base Rate Loan converted
to a Euro-Dollar Loan pursuant to clause (A) above shall commence on the date of
such conversion. The succeeding Interest Period of any Euro-Dollar Loan
continued pursuant to clause (B) above shall commence on the last day of the
Interest Period of the Loan so continued. Euro-Dollar Loans may only be
converted on the last day of the then current Interest Period applicable thereto
or on the date required pursuant to Section 2.18.
(ii)    The Borrower shall deliver a written notice of each such conversion or
continuation (a “Notice of Conversion/Continuation”) to the Administrative Agent
no later than (A) 12:00 Noon (New York City time) at least three (3) Business
Days before the effective date of the proposed conversion to, or continuation
of, a Euro-Dollar Loan and (B) 11:30 A.M. (New York City time) on the day of a
conversion to a Base Rate Loan. A written Notice of Conversion/Continuation
shall be substantially in the form of Exhibit A-2 attached hereto and shall
specify: (A) the Group of Loans (or portion thereof) to which such notice
applies, (B) the proposed conversion/continuation date (which shall be a
Business Day), (C) the aggregate amount of the Loans being converted/continued,
(D) an election between the Base Rate and the Adjusted London Interbank Offered
Rate and (E) in the case of a conversion to, or a continuation of, Euro-Dollar
Loans, the requested Interest Period. Upon receipt of a Notice of
Conversion/Continuation, the Administrative Agent shall give each Lender prompt
notice of the contents thereof and such Lender’s pro rata share of all
conversions and continuations requested therein. If no timely Notice of
Conversion/Continuation is delivered by the Borrower as to any Euro-Dollar Loan,
and such Loan is not repaid by the Borrower at the end of the applicable
Interest Period, such Loan shall be converted automatically to a Base Rate Loan
on the last day of the then applicable Interest Period.
(e)    Determination and Notice of Interest Rates. The Administrative Agent
shall determine each interest rate applicable to the Loans hereunder. The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
notice with respect to Euro-Dollar Loans shall, without the necessity of the
Administrative Agent so stating in such notice, be subject to adjustments in the
Applicable Percentage applicable to such Loans after the beginning of the
Interest Period applicable thereto. When during an Interest Period any event
occurs that causes an adjustment in the Applicable Percentage applicable to
Loans to which such Interest Period is applicable, the Administrative Agent
shall give prompt notice to the Borrower and the Lenders of such event and the
adjusted rate of interest so determined for such Loans, and its determination
thereof shall be conclusive in the absence of manifest error.
Section 2.07    Fees.
(a)    Delayed Draw Loan Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of each Lender a fee (the “Delayed Draw
Commitment Fee”) for each day at a rate per annum equal to the Delayed Draw
Commitment Fee Rate for such day. The Delayed Draw Commitment Fee shall accrue
from and including the Effective Date to but excluding the last day of the
Availability Period on the amount by which such Lender’s Commitment exceeds the
sum of its Outstandings on such day.


17
    

--------------------------------------------------------------------------------



(b)    Payments. Except as otherwise provided in this Section 2.07, accrued fees
under this Section 2.07 in respect of Loans shall be payable quarterly in
arrears on each Quarterly Date, on the last day of the Availability Period and ,
if later, on the date the Loans shall be repaid in their entirety. Fees paid
hereunder shall not be refundable under any circumstances.
Section 2.08    Adjustments of Commitments.
(a)    Optional Termination or Reductions of Commitments (Pro-Rata). The
Borrower may, upon at least three Business Days’ prior written notice to the
Administrative Agent, permanently (i) terminate the Commitments, if there are no
Outstandings at such time or (ii) ratably reduce from time to time by a minimum
amount of $10,000,000 or any larger integral multiple of $5,000,000, the
aggregate amount of the Commitments in excess of the aggregate Outstandings.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
the Lenders. If the Commitments are terminated in their entirety, all accrued
fees shall be payable on the effective date of such termination.
(b)    Replacement of Lenders; Optional Termination of Commitments
(Non-Pro-Rata). If (i) any Lender has demanded compensation or indemnification
pursuant to Sections 2.14, 2.15, 2.16 or 2.17, (ii) the obligation of any Lender
to make Euro-Dollar Loans has been suspended pursuant to Section 2.15 or
(iii) any Lender is a Defaulting Lender (each such Lender described in clauses
(i), (ii) or (iii) being a “Retiring Lender”), the Borrower shall have the
right, if no Default then exists, to replace such Lender with one or more
Eligible Assignees (which may be one or more of the Continuing Lenders) (each a
“Replacement Lender” and, collectively, the “Replacement Lenders”) reasonably
acceptable to the Administrative Agent. The replacement of a Retiring Lender
pursuant to this Section 2.08(b) shall be effective on the tenth Business Day
(the “Replacement Date”) following the date of notice given by the Borrower of
such replacement to the Retiring Lender and each Continuing Lender through the
Administrative Agent, subject to the satisfaction of the following conditions:
(i)    the Replacement Lender shall have satisfied the conditions to assignment
and assumption set forth in Section 9.06(c) (with all fees payable pursuant to
Section 9.06(c) to be paid by the Borrower) and, in connection therewith, the
Replacement Lender(s) shall pay to the Retiring Lender an amount equal in the
aggregate to the sum of (x) the principal of, and all accrued but unpaid
interest on, all outstanding Loans of the Retiring Lender, (y) all unpaid
drawings that have been funded by (and not reimbursed to) the Retiring Lender
under Section 3.10, together with all accrued but unpaid interest with respect
thereto and (z) all accrued but unpaid fees owing to the Retiring Lender
pursuant to Section 2.07; and
(ii)    the Borrower shall have paid to the Administrative Agent for the account
of the Retiring Lender an amount equal to all obligations owing to the Retiring
Lender by the Borrower pursuant to this Agreement and the other Loan Documents
(other than those obligations of the Borrower referred to in clause (i) above).
On the Replacement Date, each Replacement Lender that is a New Lender shall
become a Lender hereunder and shall succeed to the obligations of the Retiring
Lender to the extent of the Commitment of the Retiring Lender assumed by such
Replacement Lender, and the Retiring Lender shall cease to constitute a Lender
hereunder; provided, that the provisions of Sections 2.12, 2.16, 2.17 and 9.03
of this Agreement shall continue to inure to the benefit of a Retiring Lender
with respect to any Loans made or any other actions taken by such Retiring
Lender while it was a Lender.
In lieu of the foregoing, subject to Section 2.08(e), upon express written
consent of Continuing Lenders holding more than 50% of the aggregate amount of
the Commitments of the Continuing Lenders,


18
    

--------------------------------------------------------------------------------



the Borrower shall have the right to permanently terminate the Commitment of a
Retiring Lender in full. Upon payment by the Borrower to the Administrative
Agent for the account of the Retiring Lender of an amount equal to the sum of
(i) the aggregate principal amount of all Loans owed to the Retiring Lender and
(ii) all accrued interest, fees and other amounts owing to the Retiring Lender
hereunder, including, without limitation, all amounts payable by the Borrower to
the Retiring Lender under Sections 2.12, 2.16, 2.17 or 9.03, such Retiring
Lender shall cease to constitute a Lender hereunder; provided, that the
provisions of Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure
to the benefit of a Retiring Lender with respect to any Loans made or any other
actions taken by such Retiring Lender while it was a Lender.
(c)    Optional Termination of Defaulting Lender Commitment (Non-Pro-Rata). At
any time a Lender is a Defaulting Lender, subject to Section 2.08(e), the
Borrower may terminate in full the Commitment of such Defaulting Lender by
giving notice to such Defaulting Lender and the Administrative Agent, provided,
that, (i) at the time of such termination, (A) no Default has occurred and is
continuing (or alternatively, the Required Lenders shall consent to such
termination) and (B) either (x) no Loans are outstanding or (y) the aggregate
Outstandings of such Defaulting Lender in respect of Loans is zero;
(ii) concurrently with such termination, the aggregate Commitments shall be
reduced by the Commitment of the Defaulting Lender; and (iii) concurrently with
any subsequent payment of interest or fees to the Lenders with respect to any
period before the termination of a Defaulting Lender’s Commitment, the Borrower
shall pay to such Defaulting Lender its ratable share (based on its Commitment
Ratio before giving effect to such termination) of such interest or fees, as
applicable. The termination of a Defaulting Lender’s Commitment pursuant to this
Section 2.08(c) shall not be deemed to be a waiver of any right that the
Borrower, Administrative Agent or any Lender may have against such Defaulting
Lender.
(d)    Termination Date. The Commitments shall terminate on the Termination
Date.
(e)    Redetermination of Commitment Ratios. On the date of termination of the
Commitment of a Retiring Lender or Defaulting Lender pursuant to Section 2.08(b)
or (c), the Commitment Ratios of the Continuing Lenders shall be redetermined
after giving effect thereto, and the participations of the Continuing Lenders in
and obligations of the Continuing Lenders in respect of any then outstanding
Loans shall thereafter be based upon such redetermined Commitment Ratios. The
right of the Borrower to effect such a termination pursuant to Section 2.08(b)
or (c) is conditioned on there being sufficient unused availability in the
Commitments of the Continuing Lenders such that the aggregate Outstandings will
not exceed the aggregate Commitments after giving effect to such termination and
redetermination.
Section 2.09    Repayment of Loans. The Loans shall mature on the Maturity Date
and the Borrower shall repay to the Administrative Agent, for the ratable
account of the Lenders on the Maturity Date, the aggregate principal amount of
all Loans made to the Borrower outstanding on such date (together with accrued
interest thereon and fees in respect thereof and all other amounts owed with
respect to the Obligations hereunder).
Section 2.10    Optional Prepayments and Repayments.
(a)    Prepayments of Loans. Subject to Section 2.12, the Borrower may (i) upon
at least one (1) Business Day’s notice to the Administrative Agent, prepay any
Base Rate Borrowing or (ii) upon at least three (3) Business Days’ notice to the
Administrative Agent, prepay any Euro-Dollar Borrowing, in each case in whole at
any time, or from time to time in part in amounts aggregating $10,000,000 or any
larger integral multiple of $1,000,000, by paying the principal amount to be
prepaid together with accrued interest thereon to the date of prepayment. Each
such optional prepayment shall be applied to prepay ratably the Loans of the
several Lenders included in such Borrowing.


19
    

--------------------------------------------------------------------------------



(b)    Notice to Lenders. Upon receipt of a notice of prepayment pursuant to
Section 2.10(a), the Administrative Agent shall promptly notify each Lender of
the contents thereof and of such Lender’s ratable share (if any) of such
prepayment, and such notice shall not thereafter be revocable by the Borrower.
Section 2.11    General Provisions as to Payments.
(a)    Payments by the Borrower. The Borrower shall make each payment of
principal of and interest on the Loans and fees hereunder not later than 12:00
Noon (New York City time) on the date when due, without set-off, counterclaim or
other deduction, in Federal or other funds immediately available in New York
City, to the Administrative Agent at its address referred to in Section 9.01.
The Administrative Agent will promptly distribute to each Lender its ratable
share of each such payment received by the Administrative Agent for the account
of the Lenders. Whenever any payment of principal of or interest on the Base
Rate Loans or of fees shall be due on a day which is not a Business Day, the
date for payment thereof shall be extended to the next succeeding Business Day.
Whenever any payment of principal of or interest on the Euro-Dollar Loans shall
be due on a day which is not a Business Day, the date for payment thereof shall
be extended to the next succeeding Business Day unless such Business Day falls
in another calendar month, in which case the date for payment thereof shall be
the next preceding Business Day. If the date for any payment of principal is
extended by operation of law or otherwise, interest thereon shall be payable for
such extended time.
(b)    Distributions by the Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Lenders hereunder that the Borrower will not make such
payment in full, the Administrative Agent may assume that the Borrower has made
such payment in full to the Administrative Agent on such date, and the
Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender. If and to the extent that the Borrower shall not have so made
such payment, each Lender shall repay to the Administrative Agent forthwith on
demand such amount distributed to such Lender together with interest thereon,
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent, at the Federal
Funds Rate.
Section 2.12    Funding Losses. If the Borrower makes any payment of principal
with respect to any Euro-Dollar Loan pursuant to the terms and provisions of
this Agreement (any conversion of a Euro-Dollar Loan to a Base Rate Loan
pursuant to Section 2.18 being treated as a payment of such Euro-Dollar Loan on
the date of conversion for purposes of this Section 2.12) on any day other than
the last day of the Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.06(c), or if the Borrower fails to
borrow, convert or prepay any Euro-Dollar Loan after notice has been given in
accordance with the provisions of this Agreement, or in the event of payment in
respect of any Euro-Dollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.08(b), the Borrower shall reimburse each Lender within fifteen (15)
days after demand for any resulting loss or expense incurred by it (and by an
existing Participant in the related Loan), including, without limitation, any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such payment or
failure to borrow or prepay; provided, that such Lender shall have delivered to
the Borrower a certificate as to the amount of such loss or expense, which
certificate shall be conclusive in the absence of manifest error.
Section 2.13    Computation of Interest and Fees. Interest on Loans based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the


20
    

--------------------------------------------------------------------------------



actual number of days elapsed. All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).
Section 2.14    Basis for Determining Interest Rate Inadequate, Unfair or
Unavailable. If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan: (a) Lenders having 50% or more of the aggregate amount of the
Commitments advise the Administrative Agent that the Adjusted London Interbank
Offered Rate as determined by the Administrative Agent, will not adequately and
fairly reflect the cost to such Lenders of funding their Euro-Dollar Loans for
such Interest Period; or (b) the Administrative Agent shall determine that no
reasonable means exist for determining the Adjusted London Interbank Offered
Rate, the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon, until the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such suspension
no longer exist, (i) the obligations of the Lenders to make Euro-Dollar Loans,
or to convert outstanding Loans into Euro-Dollar Loans shall be suspended; and
(ii) each outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan
on the last day of the current Interest Period applicable thereto. Unless the
Borrower notifies the Administrative Agent at least two (2) Business Days before
the date of (or, if at the time the Borrower receives such notice the day is the
date of, or the date immediately preceding, the date of such Euro-Dollar
Borrowing, by 10:00 A.M. (New York City time) on the date of) any Euro-Dollar
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing.
Section 2.15    Illegality. If, on or after the date of this Agreement, the
adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Euro-Dollar Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Lender (or its
Euro-Dollar Lending Office) to make, maintain or fund its Euro-Dollar Loans and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Lenders and the Borrower,
whereupon until such Lender notifies the Borrower and the Administrative Agent
that the circumstances giving rise to such suspension no longer exist, the
obligation of such Lender to make Euro-Dollar Loans, or to convert outstanding
Loans into Euro-Dollar Loans, shall be suspended. Before giving any notice to
the Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Dollar Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. If such notice is given, each Euro-Dollar Loan
of such Lender then outstanding shall be converted to a Base Rate Loan either
(a) on the last day of the then current Interest Period applicable to such
Euro-Dollar Loan if such Lender may lawfully continue to maintain and fund such
Loan to such day or (b) immediately if such Lender shall determine that it may
not lawfully continue to maintain and fund such Loan to such day.
Section 2.16    Increased Cost and Reduced Return.
(a)    Increased Costs. If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) of any such authority, central bank or comparable agency shall
(i) impose, modify or deem applicable any reserve (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System), special deposit, insurance assessment or similar
requirement against Loans participated in by, assets of, deposits with or for


21
    

--------------------------------------------------------------------------------



the account of or credit extended by, any Lender (or its Applicable Lending
Office), (ii) subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any participation in any Loan made by it, or change the basis
of taxation of payments to such Lender in respect thereof (other than (A) Taxes,
(B) Other Taxes, (C) the imposition of, or any change in the rate of, any taxes
described in clause (i)(a) and clauses (ii) through (iv) of the definition of
Taxes in Section 2.17(a), (D) Connection Income Taxes, and (E) Taxes
attributable to a Lender’s failure to comply with Section 2.17(e)) or (iii)
impose on any Lender (or its Applicable Lending Office) or on the United States
market for certificates of deposit or the London interbank market any other
condition affecting its Euro-Dollar Loans, Notes, obligation to make Euro-Dollar
Loans and the result of any of the foregoing is to increase the cost to such
Lender (or its Applicable Lending Office) of making or maintaining any
Euro-Dollar Loan or to reduce the amount of any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Agreement or under its
Notes with respect thereto, then, within fifteen (15) days after demand by such
Lender (with a copy to the Administrative Agent), the Borrower shall pay to such
Lender such additional amount or amounts, as determined by such Lender in good
faith, as will compensate such Lender for such increased cost or reduction,
solely to the extent that any such additional amounts were incurred by the
Lender within ninety (90) days of such demand.
(b)    Capital Adequacy. If any Lender shall have determined that, after the
Effective Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy or liquidity, or any change in any such law, rule or
regulation, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Lender (or any Person controlling such Lender)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or any Person controlling such Lender) could have achieved
but for such adoption, change, request or directive (taking into consideration
its policies with respect to capital adequacy), then from time to time, within
fifteen (15) days after demand by such Lender (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender (or any Person controlling such Lender) for such
reduction, solely to the extent that any such additional amounts were incurred
by the Lender within ninety (90) days of such demand.
(c)    Notices. Each Lender will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
Effective Date, that will entitle such Lender to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the judgment of such Lender, be otherwise disadvantageous to
such Lender. A certificate of any Lender claiming compensation under this
Section and setting forth in reasonable detail the additional amount or amounts
to be paid to it hereunder shall be conclusive in the absence of manifest error.
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.
(d)    Notwithstanding anything to the contrary herein, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “change in
law” under this Article II regardless of the date enacted, adopted or issued.


22
    

--------------------------------------------------------------------------------



Section 2.17    Taxes.
(a)    Payments Net of Certain Taxes. Any and all payments made by the Borrower
to or for the account of any Lender or the Administrative Agent hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges and withholdings and all liabilities with respect thereto,
excluding: (i) taxes imposed on or measured by the net income (including branch
profits or similar taxes) of, and franchise or similar taxes imposed on, the
Administrative Agent or any Lender (a) by the jurisdiction (or subdivision
thereof) under the laws of which such Lender or the Administrative Agent is
organized or in which its principal office is located or, in the case of each
Lender, in which its Applicable Lending Office is located or (b) that are Other
Connection Taxes, (ii) in the case of each Lender, any United States withholding
tax imposed on such payments, but only to the extent that such Lender is subject
to United States withholding tax at the time such Lender first becomes a party
to this Agreement or changes its Applicable Lending Office, (iii) any backup
withholding tax imposed by the United States (or any state or locality thereof)
on a Lender or Administrative Agent, and (iv) any taxes imposed by FATCA (all
such nonexcluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any other Loan Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all such required deductions (including deductions applicable
to additional sums payable under this Section 2.17(a)) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions, (iii) the Borrower shall pay the full amount deducted to
the relevant taxation authority or other authority in accordance with applicable
law and (iv) the Borrower shall furnish to the Administrative Agent, for
delivery to such Lender, the original or a certified copy of a receipt
evidencing payment thereof.
(b)    Other Taxes. In addition, the Borrower agrees to pay any and all present
or future stamp or court or documentary taxes and any other excise or property
taxes, or similar charges or levies, which arise from any payment made pursuant
to this Agreement, any Note or any other Loan Document or from the execution,
delivery, performance, registration or enforcement of, or otherwise with respect
to, this Agreement, any Note or any other Loan Document (collectively, “Other
Taxes”).
(c)    Indemnification. The Borrower agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 2.17(c)), whether or not
correctly or legally asserted, paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto as certified in good faith
to the Borrower by each Lender or the Administrative Agent seeking
indemnification pursuant to this Section 2.17(c). This indemnification shall be
paid within 15 days after such Lender or the Administrative Agent (as the case
may be) makes demand therefor.
(d)    Refunds or Credits. If a Lender or the Administrative Agent receives a
refund, credit or other reduction from a taxation authority for any Taxes or
Other Taxes for which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall within fifteen (15) days from the date of such receipt pay over the amount
of such refund, credit or other reduction to the Borrower (but only to the
extent of indemnity payments made or additional amounts paid by the Borrower
under this Section 2.17 with respect to the Taxes or Other Taxes giving rise to
such refund, credit or other reduction), net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent (as the case may be) and
without interest (other than interest paid by the relevant taxation authority
with respect to such refund, credit or other reduction); provided, however, that
the Borrower


23
    

--------------------------------------------------------------------------------



agrees to repay, upon the request of such Lender or the Administrative Agent (as
the case may be), the amount paid over to the Borrower (plus penalties, interest
or other charges) to such Lender or the Administrative Agent in the event such
Lender or the Administrative Agent is required to repay such refund or credit to
such taxation authority.
(e)    Tax Forms and Certificates. On or before the date it becomes a party to
this Agreement, from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and at any time it changes its Applicable
Lending Office: (i) each Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code shall deliver to the
Borrower and the Administrative Agent two (2) properly completed and duly
executed copies of Internal Revenue Service Form W-9, or any successor form
prescribed by the Internal Revenue Service, or such other documentation or
information prescribed by applicable law or reasonably requested by the Borrower
or the Administrative Agent, as the case may be, certifying that such Lender is
a United States person and is entitled to an exemption from United States backup
withholding tax or information reporting requirements; and (ii) each Lender that
is not a “United States person” within the meaning of Section 7701(a)(30) of the
Internal Revenue Code (a “Non-U.S. Lender”) shall deliver to the Borrower and
the Administrative Agent: (A) two (2) properly completed and duly executed
copies of Internal Revenue Service Form W-8BEN or W-8BEN-E, or any successor
form prescribed by the Internal Revenue Service, (x) certifying that such
Non-U.S. Lender is entitled to the benefits under an income tax treaty to which
the United States is a party which exempts the Non-U.S. Lender from United
States withholding tax or reduces the rate of withholding tax on payments of
interest for the account of such Non-U.S. Lender and (y) with respect to any
other applicable payments under or entered into in connection with any Loan
Document, establishing an exemption from, or reduction of, United States
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty; (B) two (2) properly completed and duly executed copies of
Internal Revenue Service Form W-8ECI, or any successor form prescribed by the
Internal Revenue Service, certifying that the income receivable pursuant to this
Agreement and the other Loan Documents is effectively connected with the conduct
of a trade or business in the United States; (C) in the case of a Non-U.S.
Lender claiming the benefit of the exemption for portfolio interest under
Section 871(h) or 881(c) of the Internal Revenue Code, two (2) properly
completed and duly executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or any successor form prescribed by the Internal Revenue Service,
together with a certificate to the effect that (x) such Non-U.S. Lender is not
(1) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (2) a “10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, or (3) a “controlled foreign
corporation” that is described in Section 881(c)(3)(C) of the Internal Revenue
Code and is related to the Borrower within the meaning of Section 864(d)(4) of
the Internal Revenue Code and (y) the interest payments in question are not
effectively connected with a U.S. trade or business conducted by such Non-U.S.
Lender; or (D) to the extent the Non-U.S. Lender is not the beneficial owner,
two (2) properly completed and duly executed copies of Internal Revenue Service
Form W-8IMY, or any successor form prescribed by the Internal Revenue Service,
accompanied by an Internal Revenue Service Form W-8ECI, W-8BEN, W-8BEN-E, W‑9,
and/or other certification documents from each beneficial owner, as applicable.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding tax imposed by FATCA if such Lender fails to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely


24
    

--------------------------------------------------------------------------------



for purposes of this clause (e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement. In addition, each Lender agrees that
from time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete signed originals of Internal Revenue Service Form
W-9, W-8BEN, W-8BEN-E, W-8ECI or W-8IMY or FATCA-related documentation described
above, or successor forms, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement and any other Loan Document, or it
shall immediately notify the Borrower and the Administrative Agent of its
inability to deliver any such form or certificate.
(f)    Exclusions. The Borrower shall not be required to indemnify any Non-U.S.
Lender, or to pay any additional amount to any Non-U.S. Lender, pursuant to
Section 2.17(a), (b) or (c) in respect of Taxes or Other Taxes to the extent
that the obligation to indemnify or pay such additional amounts would not have
arisen but for the failure of such Non-U.S. Lender to comply with the provisions
of subsection (e) above.
(g)    Mitigation. If the Borrower is required to pay additional amounts to or
for the account of any Lender pursuant to this Section 2.17, then such Lender
will use reasonable efforts (which shall include efforts to rebook the Loans
held by such Lender to a new Applicable Lending Office, or through another
branch or affiliate of such Lender) to change the jurisdiction of its Applicable
Lending Office if, in the good faith judgment of such Lender, such efforts
(i) will eliminate or, if it is not possible to eliminate, reduce to the
greatest extent possible any such additional payment which may thereafter accrue
and (ii) is not otherwise disadvantageous, in the sole determination of such
Lender, to such Lender. Any Lender claiming any indemnity payment or additional
amounts payable pursuant to this Section shall use reasonable efforts
(consistent with legal and regulatory restrictions) to deliver to Borrower any
certificate or document reasonably requested in writing by the Borrower or to
change the jurisdiction of its Applicable Lending Office if the making of such a
filing or change would avoid the need for or reduce the amount of any such
indemnity payment or additional amounts that may thereafter accrue and would
not, in the sole determination of such Lender, be otherwise disadvantageous to
such Lender.
(h)    Confidentiality. Nothing contained in this Section shall require any
Lender or the Administrative Agent to make available any of its tax returns (or
any other information that it deems to be confidential or proprietary).
Section 2.18    Base Rate Loans Substituted for Affected Euro-Dollar Loans. If
(a) the obligation of any Lender to make or maintain, or to convert outstanding
Loans to, Euro-Dollar Loans has been suspended pursuant to Section 2.15 or
(b) any Lender has demanded compensation under Section 2.16(a) with respect to
its Euro-Dollar Loans and, in any such case, the Borrower shall, by at least
four Business Days’ prior notice to such Lender through the Administrative
Agent, have elected that the provisions of this Section shall apply to such
Lender, then, unless and until such Lender notifies the Borrower that the
circumstances giving rise to such suspension or demand for compensation no
longer apply:
(i)    all Loans which would otherwise be made by such Lender as (or continued
as or converted into) Euro-Dollar Loans shall instead be Base Rate Loans (on
which interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Lenders); and
(ii)    after each of its Euro-Dollar Loans has been repaid, all payments of
principal that would otherwise be applied to repay such Loans shall instead be
applied to repay its Base Rate Loans.


25
    

--------------------------------------------------------------------------------



If such Lender notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro-Dollar Loans of the other
Lenders.
Section 2.19    [Reserved].
Section 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then such
Defaulting Lender will not be entitled to any fees accruing during such period
pursuant to Section 2.07(a).
ARTICLE III
[RESERVED]


ARTICLE IV
CONDITIONS


Section 4.01    Conditions to Effective Date. The obligation of each Lender to
make a Loan on the occasion of the first Borrowing hereunder is subject to the
satisfaction of the following conditions:
(a)    This Agreement. The Administrative Agent shall have received counterparts
hereof signed by each of the parties hereto (or, in the case of any party as to
which an executed counterpart shall not have been received, receipt by the
Administrative Agent in form satisfactory to it of telegraphic, telex, facsimile
or other written confirmation from such party of execution of a counterpart
hereof by such party) to be held in escrow and to be delivered to the Borrower
upon satisfaction of the other conditions set forth in this Section 4.01.
(b)    Notes. On or prior to the Effective Date, the Administrative Agent shall
have received a duly executed Note for the account of each Lender requesting
delivery of a Note pursuant to Section 2.05.
(c)    Officers’ Certificate. The Administrative Agent shall have received a
certificate dated the Effective Date signed on behalf of the Borrower by a
Responsible Officer of the Borrower certifying that (A) on the Effective Date
and after giving effect to the Loans being made on the Effective Date, no
Default shall have occurred and be continuing and (B) the representations and
warranties of the Borrower contained in the Loan Documents are true and correct
on and as of the Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date.
(d)    Proceedings. On the Effective Date, the Administrative Agent shall have
received (i) a certificate of the Secretary of State of the Commonwealth of
Kentucky, dated as of a recent date, as to the good standing of the Borrower and
(ii) a certificate of the Secretary or an Assistant Secretary of the Borrower
dated the Effective Date and certifying (A) that attached thereto are true,
correct and complete copies of (x) the Borrower’s articles of incorporation
certified by the Secretary of State of the Commonwealth of Kentucky and (y) the
bylaws of the Borrower, (B) as to the absence of dissolution or liquidation
proceedings by or against the Borrower, (C) that attached thereto is a true,
correct and complete copy of resolutions adopted by the board of directors of
the Borrower authorizing the execution, delivery and performance of the Loan
Documents to which the Borrower is a party and each other document delivered in
connection herewith or therewith and that such resolutions have not been amended
and are in full force and effect on the date of such certificate and (D) as to
the incumbency and specimen signatures of each officer of the Borrower executing
the Loan Documents to which the Borrower is a party or any other document
delivered in connection herewith or therewith.


26
    

--------------------------------------------------------------------------------



(e)    Opinions of Counsel. On the Effective Date, the Administrative Agent
shall have received opinions from (i) Pillsbury Winthrop Shaw Pittman LLP,
counsel to the Borrower, and (ii) the Vice President and Deputy General Counsel,
Legal and Environmental Affairs and Corporate Secretary of the Borrower,
addressed to the Administrative Agent and each Lender, dated the Effective Date,
substantially in the form of Exhibit D hereto.
(f)    Consents. All necessary governmental (domestic or foreign), regulatory
and third party approvals, including, without limitation, the order(s) of the
FERC, authorizing borrowings hereunder in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall have been
obtained and remain in full force and effect, in each case without any action
being taken by any competent authority which could restrain or prevent such
transaction or impose, in the reasonable judgment of the Administrative Agent,
materially adverse conditions upon the consummation of such transactions.
(g)    Payment of Fees. All costs, fees and expenses due to the Administrative
Agent and the Lenders accrued through the Effective Date shall have been paid in
full.
(h)    Counsel Fees. The Administrative Agent shall have received full payment
from the Borrower of the fees and expenses of Davis Polk & Wardwell LLP
described in Section 9.03 which are billed through the Effective Date and which
have been invoiced one Business Day prior to the Effective Date.
(i)    Know Your Customer. The Administrative Agent and each Lender shall have
received all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, as has
been reasonably requested in writing.
(j)    Notice of Borrowing. Receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.03.
Section 4.02    Conditions to Borrowings. The obligation of any Lender to make
any Loan on any date on or after the Effective Date (including the
Post-Effective Date Loan on the Post-Effective Date Loan Date) is subject to the
satisfaction of the following conditions:
(a)    the Effective Date shall have occurred;
(b)    receipt by the Administrative Agent of a Notice of Borrowing as required
by Section 2.03;
(c)    the fact that, immediately before and after giving effect to such
Borrowing, no Default shall have occurred and be continuing; and
(d)    the fact that the representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents shall be true and
correct on and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct as of such earlier date and except for the
representations in Section 5.04(c), Section 5.05 and Section 5.13, which shall
be deemed only to relate to the matters referred to therein on and as of the
Effective Date.
Each Borrowing under this Agreement shall be deemed to be a representation and
warranty by the Borrower on the date of such Borrowing as to the facts specified
in clauses (c) and (d) of this Section.


27
    

--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants on the Effective Date and the
Post-Effective Date Loan Date that:
Section 5.01    Status. The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the Commonwealth of Kentucky and
has the corporate authority to make and perform this Agreement and each other
Loan Document to which it is a party.
Section 5.02    Authority; No Conflict. The execution, delivery and performance
by the Borrower of this Agreement and each other Loan Document to which it is a
party have been duly authorized by all necessary corporate action and do not
violate (i) any provision of law or regulation, or any decree, order, writ or
judgment, (ii) any provision of its articles of incorporation or bylaws, or
(iii) result in the breach of or constitute a default under any indenture or
other agreement or instrument to which the Borrower is a party.
Section 5.03    Legality; Etc. This Agreement and each other Loan Document
(other than the Notes) to which the Borrower is a party constitute the legal,
valid and binding obligations of the Borrower, and the Notes, when executed and
delivered in accordance with this Agreement, will constitute legal, valid and
binding obligations of the Borrower, in each case enforceable against the
Borrower in accordance with their terms except to the extent limited by
(a) bankruptcy, insolvency, fraudulent conveyance or reorganization laws or by
other similar laws relating to or affecting the enforceability of creditors’
rights generally and by general equitable principles which may limit the right
to obtain equitable remedies regardless of whether enforcement is considered in
a proceeding of law or equity or (b) any applicable public policy on
enforceability of provisions relating to contribution and indemnification.
Section 5.04    Financial Condition.
(a)    Audited Financial Statements. The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as of December 31, 2016 and the
related consolidated statements of income and cash flows for the fiscal year
then ended, reported on by Deloitte & Touche LLP, copies of which have been
delivered to each of the Administrative Agent and the Lenders, fairly present,
in conformity with GAAP, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.
(b)    Interim Financial Statements. The unaudited consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries as of June 30, 2017 and the
related unaudited consolidated statements of income and cash flows for the six
months then ended fairly present, in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section, the consolidated financial position of the Borrower and its
Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such six-month period (subject to normal year-end
audit adjustments).
(c)    Material Adverse Change. Since December 31, 2016, there has been no
change in the business, assets, financial condition or operations of the
Borrower and its Consolidated Subsidiaries, considered as a whole, that would
materially and adversely affect the Borrower’s ability to perform any of its
obligations under this Agreement, the Notes or the other Loan Documents.
Section 5.05    Litigation. Except as disclosed in or contemplated by the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2016, or
in any subsequent report of the Borrower filed with the SEC on a Form 10-K, 10-Q
or 8-K Report, or otherwise furnished in writing to the Administrative Agent


28
    

--------------------------------------------------------------------------------



and each Lender, no litigation, arbitration or administrative proceeding against
the Borrower is pending or, to the Borrower’s knowledge, threatened, which would
reasonably be expected to materially and adversely affect the ability of the
Borrower to perform any of its obligations under this Agreement, the Notes or
the other Loan Documents. There is no litigation, arbitration or administrative
proceeding pending or, to the knowledge of the Borrower, threatened which
questions the validity of this Agreement or the other Loan Documents to which it
is a party.
Section 5.06    No Violation. No part of the proceeds of the borrowings by
hereunder will be used, directly or indirectly by the Borrower for the purpose
of purchasing or carrying any “margin stock” within the meaning of Regulation U
of the Board of Governors of the Federal Reserve System, or for any other
purpose which violates, or which conflicts with, the provisions of Regulation U
or Regulation X of said Board of Governors. The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any such “margin stock”.
Section 5.07    ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Material Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Material Plan. No member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Material Plan, (ii) failed to
make any contribution or payment to any Material Plan, or made any amendment to
any Material Plan, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Internal
Revenue Code or (iii) incurred any material liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA.
Section 5.08    Governmental Approvals. No authorization, consent or approval
from any Governmental Authority is required for the execution, delivery and
performance by the Borrower of this Agreement, the Notes and the other Loan
Documents to which it is a party and except such authorizations, consents and
approvals, including, without limitation, the approval of the FERC, as shall
have been obtained prior to the Effective Date and shall be in full force and
effect.
Section 5.09    Investment Company Act. The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or required to register as an investment company under such Act.
Section 5.10    Tax Returns and Payments. The Borrower has filed or caused to be
filed all Federal, state, local and foreign income tax returns required to have
been filed by it and has paid or caused to be paid all income taxes shown to be
due on such returns except income taxes that are being contested in good faith
by appropriate proceedings and for which the Borrower shall have set aside on
its books appropriate reserves with respect thereto in accordance with GAAP or
that would not reasonably be expected to have a Material Adverse Effect.
Section 5.11    Compliance with Laws.
(a)    To the knowledge of the Borrower, the Borrower is in compliance with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental Laws), except to the extent (i) such compliance is being contested
in good faith by appropriate proceedings or (ii) non-compliance would not
reasonably be expected to materially and adversely affect its ability to


29
    

--------------------------------------------------------------------------------



perform any of its obligations under this Agreement, the Notes or any other Loan
Document to which it is a party.
Section 5.12    No Default. No Default has occurred and is continuing.
Section 5.13    Environmental Matters.
(a)    Except (x) as disclosed in or contemplated by the Borrower’s Annual
Report on Form 10-K for the year ended December 31, 2016, or in any subsequent
report of the Borrower filed with the SEC on a Form 10-K, 10-Q or 8-K Report, or
otherwise furnished in writing to the Administrative Agent and each Lender, or
(y) to the extent that the liabilities of the Borrower and its Subsidiaries,
taken as a whole, that relate to or could reasonably be expected to result from
the matters referred to in clauses (i) through (iii) below of this
Section 5.13(a), inclusive, would not reasonably be expected to result in a
Material Adverse Effect:
(i)    no notice, notification, citation, summons, complaint or order has been
received by the Borrower or any of its Subsidiaries, no penalty has been
assessed nor is any investigation or review pending or, to the Borrower’s or any
of its Subsidiaries’ knowledge, threatened by any governmental or other entity
with respect to any (A) alleged violation by or liability of the Borrower or any
of its Subsidiaries of or under any Environmental Law, (B) alleged failure by
the Borrower or any of its Subsidiaries to have any environmental permit,
certificate, license, approval, registration or authorization required in
connection with the conduct of its business or (C) generation, storage,
treatment, disposal, transportation or release of Hazardous Substances;
(ii)    to the Borrower’s or any of its Subsidiaries’ knowledge, no Hazardous
Substance has been released (and no written notification of such release has
been filed) (whether or not in a reportable or threshold planning quantity) at,
on or under any property now or previously owned, leased or operated by the
Borrower or any of its Subsidiaries; and
(iii)    no property now or previously owned, leased or operated by the Borrower
or any of its Subsidiaries or, to the Borrower’s or any of its Subsidiaries’
knowledge, any property to which the Borrower or any of its Subsidiaries has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Substances, is listed or, to the Borrower’s or any of its
Subsidiaries’ knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), on CERCLIS (as defined in
CERCLA) or on any similar federal, state or foreign list of sites requiring
investigation or clean-up.
(b)    Except as disclosed in or contemplated by the Borrower’s Annual Report on
Form 10-K for the year ended December 31, 2016, or in any subsequent report of
the Borrower filed with the SEC on a Form 10-K, 10-Q or 8-K Report, or otherwise
furnished in writing to the Administrative Agent and each Lender, to the
Borrower’s or any of its Subsidiaries’ knowledge, there are no Environmental
Liabilities that have resulted or could reasonably be expected to result in a
Material Adverse Effect.
(c)    For purposes of this Section 5.13, the terms “the Borrower” and
“Subsidiary” shall include any business or business entity (including a
corporation) which is a predecessor, in whole or in part, of the Borrower or any
of its Subsidiaries from the time such business or business entity became a
Subsidiary of PPL Corporation, a Pennsylvania corporation.


30
    

--------------------------------------------------------------------------------



Section 5.14    OFAC. None of the Borrower, any Subsidiary of the Borrower, nor,
to the knowledge of the Borrower, any director, officer, or Affiliate of the
Borrower or any of its Subsidiaries: (i) is a Sanctioned Person, (ii) has more
than 10% of its assets in Sanctioned Persons or in Sanctioned Countries, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. The proceeds of
any Loan will not be used, directly or indirectly, to fund any activities or
business of or with any Sanctioned Person, or in any Sanctioned Country.
Section 5.15    Anti-Corruption. None of the Borrower or any of its Subsidiaries
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
other person acting on behalf of the Borrower or any of its Subsidiaries is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”) or any other
applicable anti-corruption law; and the Borrower have instituted and maintain
policies and procedures designed to ensure continued compliance therewith. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity in violation of the FCPA or any other applicable
anti-corruption law.
ARTICLE VI
COVENANTS


The Borrower agrees that so long as any Lender has any Commitment hereunder or
any amount payable hereunder or under any Note or other Loan Document remains
unpaid:
Section 6.01    Information. The Borrower will deliver or cause to be delivered
to each of the Lenders (it being understood that the posting of the information
required in clauses (a), (b) and (f) of this Section 6.01 on the Borrower’s
website or PPL Corporation’s website (http://www.pplweb.com) or making such
information available on IntraLinks, SyndTrak (or similar service) shall be
deemed to be effective delivery to the Lenders):
(a)    Annual Financial Statements. Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within one
hundred and five (105) days after the end of each fiscal year of the Borrower),
a consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of the end of such fiscal year and the related consolidated statements of
income and cash flows for such fiscal year and accompanied by an opinion thereon
by independent public accountants of recognized national standing, which opinion
shall state that such consolidated financial statements present fairly the
consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of the date of such financial statements and the results of
their operations for the period covered by such financial statements in
conformity with GAAP applied on a consistent basis.
(b)    Quarterly Financial Statements. Promptly when available and in any event
within ten (10) days after the date such information is required to be delivered
to the SEC (or, if the Borrower is not a Public Reporting Company, within sixty
(60) days after the end of each quarterly fiscal period in each fiscal year of
the Borrower (other than the last quarterly fiscal period of the Borrower)), a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such quarter and the related consolidated statements of income and
cash flows for such fiscal quarter, all certified (subject to normal year-end
audit adjustments) as to fairness of presentation, GAAP and consistency by any
vice president, the treasurer or the controller of the Borrower.


31
    

--------------------------------------------------------------------------------



(c)    Officer’s Certificate. Simultaneously with the delivery of each set of
financial statements referred to in subsections (a) and (b) above, a certificate
of the chief accounting officer or controller of the Borrower, (i) setting forth
in reasonable detail the calculations required to establish compliance with the
requirements of Section 6.09 on the date of such financial statements and (ii)
stating whether there exists on the date of such certificate any Default and, if
any Default then exists, setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto.
(d)    Default. Forthwith upon acquiring knowledge of the occurrence of any
(i) Default or (ii) Event of Default, in either case a certificate of a
Responsible Officer of the Borrower setting forth the details thereof and the
action which the Borrower is taking or proposes to take with respect thereto.
(e)    Change in Borrower’s Ratings. Promptly, upon the chief executive officer,
the president, any vice president or any senior financial officer of the
Borrower obtaining knowledge of any change in a Borrower’s Rating, a notice of
such Borrower’s Rating in effect after giving effect to such change.
(f)    Securities Laws Filing. To the extent the Borrower is a Public Reporting
Company, promptly when available and in any event within ten (10) days after the
date such information is required to be delivered to the SEC, a copy of any Form
10-K Report to the SEC and a copy of any Form 10-Q Report to the SEC, and
promptly upon the filing thereof, any other filings with the SEC.
(g)    ERISA Matters. If and when any member of the ERISA Group: (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Material Plan which might constitute
grounds for a termination of such Plan under Title IV of ERISA, or knows that
the plan administrator of any Material Plan has given or is required to give
notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives, with respect to
any Material Plan that is a Multiemployer Plan, notice of any complete or
partial withdrawal liability under Title IV of ERISA, or notice that any
Multiemployer Plan is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose material liability (other than for premiums
under Section 4007 of ERISA) in respect of, or appoint a trustee to administer
any Material Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code with
respect to a Material Plan, a copy of such application; (v) gives notice of
intent to terminate any Plan under Section 4041(c) of ERISA, a copy of such
notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or makes
any amendment to any Plan which has resulted or could result in the imposition
of a Lien or the posting of a bond or other security, a copy of such notice, and
in each case a certificate of the chief accounting officer or controller of the
Borrower setting forth details as to such occurrence and action, if any, which
the Borrower or applicable member of the ERISA Group is required or proposes to
take.
(h)    Other Information. From time to time such additional financial or other
information regarding the financial condition, results of operations,
properties, assets or business of the Borrower or any of its Subsidiaries as any
Lender may reasonably request.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks, SyndTrak or another similar electronic system
(the “Platform”) and (b) certain of the Lenders may be “public-side” Lenders
(i.e., Lenders that do not wish to receive material non-public information with
respect to the Borrower or its securities)


32
    

--------------------------------------------------------------------------------



(each, a “Public Lender”). The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information (as defined below), they shall be treated as set forth in
Section 9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting
(subject to Section 9.12) on a portion of the Platform not designated “Public
Investor.” “Information” means all information received from the Borrower or any
of its Subsidiaries relating to the Borrower or any of its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries; provided that,
in the case of information received from the Borrower or any of its Subsidiaries
after the Effective Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Section 6.02    Maintenance of Property; Insurance.
(a)    Maintenance of Properties. The Borrower will keep all property useful and
necessary in its businesses in good working order and condition, subject to
ordinary wear and tear, unless the Borrower determines in good faith that the
continued maintenance of any of such properties is no longer economically
desirable and so long as the failure to so maintain such properties would not
reasonably be expected to have a Material Adverse Effect.
(b)    Insurance. The Borrower will maintain, or cause to be maintained,
insurance with financially sound (determined in the reasonable judgment of the
Borrower) and responsible companies in such amounts (and with such risk
retentions) and against such risks as is usually carried by owners of similar
businesses and properties in the same general areas in which the Borrower
operates.
Section 6.03    Conduct of Business and Maintenance of Existence. The Borrower
will (a) continue to engage in businesses of the same general type as now
conducted by the Borrower and its Subsidiaries and businesses related thereto or
arising out of such businesses, except to the extent that the failure to
maintain any existing business would not have a Material Adverse Effect and
(b) except as otherwise permitted in Section 6.07, preserve, renew and keep in
full force and effect, and will cause each of its Subsidiaries to preserve,
renew and keep in full force and effect, their respective corporate (or other
entity) existence and their respective rights, privileges and franchises
necessary or material to the normal conduct of business, except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
Section 6.04    Compliance with Laws, Etc. The Borrower will comply with all
applicable laws, regulations and orders of any Governmental Authority, domestic
or foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, compliance with all applicable ERISA
and Environmental Laws and the requirements of any permits issued under such
Environmental


33
    

--------------------------------------------------------------------------------



Laws), except to the extent (a) such compliance is being contested in good faith
by appropriate proceedings or (b) noncompliance could not reasonably be expected
to have a Material Adverse Effect.
Section 6.05    Books and Records. The Borrower (a) will keep, and, will cause
each of its Subsidiaries to keep, proper books of record and account in
conformity with GAAP and (b) will permit representatives of the Administrative
Agent and each of the Lenders to visit and inspect any of their respective
properties, to examine and make copies from any of their respective books and
records and to discuss their respective affairs, finances and accounts with
their officers, any employees and independent public accountants, all at such
reasonable times and as often as may reasonably be desired; provided, that, the
rights created in this Section 6.05 to “visit”, “inspect”, “discuss” and copy
shall not extend to, or shall be limited to the extent regarding, any matters
which the Borrower deems, in good faith, to be confidential or subject to legal
or regulatory restrictions on access, unless the Administrative Agent and any
such Lender agree in writing to keep such matters confidential or appropriately
qualifies for such legal or regulatory access.
Section 6.06    Use of Proceeds. The proceeds of the Loans made under this
Agreement will be used by the Borrower for general corporate purposes of the
Borrower and its Subsidiaries, including for working capital purposes and for
making investments in or loans to Subsidiaries. No such use of the proceeds for
general corporate purposes will be, directly or indirectly, for the purpose,
whether immediate, incidental or ultimate, of buying or carrying any Margin
Stock within the meaning of Regulation U. The proceeds of any Loan will not be
used, directly or indirectly, to fund any activities or business of or with any
Sanctioned Person, or in any Sanctioned Country.
Section 6.07    Merger or Consolidation. The Borrower will not merge with or
into or consolidate with or into any other corporation or entity, unless
(a) immediately after giving effect thereto, no event shall occur and be
continuing which constitutes a Default, (b) the surviving or resulting Person,
as the case may be, assumes and agrees in writing to pay and perform all of the
obligations of the Borrower under this Agreement, (c) substantially all of the
consolidated assets and consolidated revenues of the surviving or resulting
Person, as the case may be, are anticipated to come from the utility or energy
businesses and (d)  the senior long‑term debt ratings from both Rating Agencies
of the surviving or resulting Person, as the case may be, immediately following
the merger or consolidation is equal to or greater than the senior long-term
debt ratings from both Rating Agencies of the Borrower immediately preceding the
announcement of such consolidation or merger.
Section 6.08    Asset Sales. Except for the sale of assets required to be sold
to conform with governmental requirements, the Borrower shall not consummate any
Asset Sale, if the aggregate net book value of all such Asset Sales consummated
during the four calendar quarters immediately preceding any date of
determination would exceed 25% of the total assets of the Borrower and its
Consolidated Subsidiaries as of the beginning of the Borrower’s most recently
ended full fiscal quarter; provided, however, that any such Asset Sale will be
disregarded for purposes of the 25% limitation specified above: (a) if any such
Asset Sale is in the ordinary course of business of the Borrower; (b) if the
assets subject to any such Asset Sale are worn out or are no longer useful or
necessary in connection with the operation of the businesses of the Borrower;
(c) if the assets subject to any such Asset Sale are being transferred to a
Wholly Owned Subsidiary of the Borrower; (d) if the proceeds from any such Asset
Sale (i) are, within twelve (12) months of such Asset Sale, invested or
reinvested by the Borrower in a Permitted Business, (ii) are used by the
Borrower to repay Debt of the Borrower, or (iii) are retained by the Borrower;
or (e) if, prior to any such Asset Sale, both Rating Agencies confirm the
then-current Borrower’s Ratings after giving effect to any such Asset Sale.


34
    

--------------------------------------------------------------------------------



Section 6.09    Consolidated Debt to Consolidated Capitalization Ratio. The
ratio of Consolidated Debt of the Borrower to Consolidated Capitalization of the
Borrower shall not exceed 70%, measured as of the end of each fiscal quarter.
ARTICLE VII
DEFAULTS


Section 7.01    Events of Default. If one or more of the following events (each
an “Event of Default”) shall have occurred and be continuing:
(a)    the Borrower shall fail to pay when due any principal on any Loans; or
(b)    the Borrower shall fail to pay when due any interest on the Loans, any
fee or any other amount payable hereunder or under any other Loan Document for
five (5) days following the date such payment becomes due hereunder; or
(c)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 6.05(b), 6.06, 6.07, 6.08 or 6.09; or
(d)    the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 6.01(d)(i) for 30 days after any such failure or in Section
6.01(d)(ii) for ten (10) days after any such failure; or
(e)    the Borrower shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those covered
by clauses (a), (b), (c) or (d) above) for thirty (30) days after written notice
thereof has been given to the defaulting party by the Administrative Agent, or
at the request of the Required Lenders; or
(f)    any representation, warranty or certification made by the Borrower in
this Agreement or any other Loan Document or in any certificate, financial
statement or other document delivered pursuant hereto or thereto shall prove to
have been incorrect in any material respect when made or deemed made; or
(g)    the Borrower shall (i) fail to pay any principal or interest, regardless
of amount, due in respect of any Material Debt beyond any period of grace
provided with respect thereto, or (ii) fail to observe or perform any other
term, covenant, condition or agreement contained in any agreement or instrument
evidencing or governing any such Material Debt beyond any period of grace
provided with respect thereto if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Debt or a
trustee on its or their behalf to cause, such Debt to become due prior to its
stated maturity; or
(h)    the Borrower shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay, or shall admit in writing its inability to pay, its debts as
they become due, or shall take any corporate action to authorize any of the
foregoing; or
(i)    an involuntary case or other proceeding shall be commenced against the
Borrower seeking liquidation, reorganization or other relief with respect to it
or its debts under any bankruptcy, insolvency or


35
    

--------------------------------------------------------------------------------



other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower under the Bankruptcy Code; or
(j)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could reasonably be expected to cause one or more members of the ERISA Group to
incur a current payment obligation in excess of $50,000,000; or
(k)    the Borrower shall fail within sixty (60) days to pay, bond or otherwise
discharge any judgment or order for the payment of money in excess of
$20,000,000, entered against the Borrower that is not stayed on appeal or
otherwise being appropriately contested in good faith; or
(l)    a Change of Control shall have occurred;
then, and in every such event, while such event is continuing, the
Administrative Agent may (A) if requested by the Required Lenders, by notice to
the Borrower terminate the Commitments, and the Commitments shall thereupon
terminate, and (B) if requested by the Lenders holding more than 50% of the sum
of the aggregate outstanding principal amount of the Loans at such time, by
notice to the Borrower declare the Loans (together with accrued interest and
accrued and unpaid fees thereon and all other amounts due hereunder) to be, and
the Loans shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided, that, in the case of any Default or any
Event of Default specified in Section 7.01(h) or 7.01(i) above with respect to
the Borrower, without any notice to the Borrower or any other act by the
Administrative Agent or any Lender, the Commitments shall thereupon terminate
and the Loans (together with accrued interest and accrued and unpaid fees
thereon and all other amounts due hereunder) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT


Section 8.01    Appointment and Authorization. Each Lender hereby irrevocably
designates and appoints the Administrative Agent to act as specified herein and
in the other Loan Documents and to take such actions on its behalf under the
provisions of this Agreement and the other Loan Documents and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. The Administrative Agent agrees to act as
such upon the express conditions contained in this Article VIII. Notwithstanding
any provision to the contrary elsewhere in this Agreement or in any other Loan
Document, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in the other Loan
Documents, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise


36
    

--------------------------------------------------------------------------------



exist against the Administrative Agent. The provisions of this Article VIII are
solely for the benefit of the Administrative Agent and Lenders, and no other
Person shall have any rights as a third party beneficiary of any of the
provisions hereof. For the sake of clarity, the Lenders hereby agree that no
agent other than the Administrative Agent shall have, in such capacity, any
duties or powers with respect to this Agreement or the other Loan Documents.
Section 8.02    Individual Capacity. The Administrative Agent and its Affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with the Borrower and its Affiliates as though the Administrative Agent
were not an agent. With respect to the Loans made by it and all obligations
owing to it, the Administrative Agent shall have the same rights and powers
under this Agreement as any Lender and may exercise the same as though it were
not an agent, and the terms “Required Lenders”, “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.
Section 8.03    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents or attorneys-in-fact. The Administrative Agent shall not be responsible
for the negligence or misconduct of any agents or attorneys-in-fact selected by
it with reasonable care except to the extent otherwise required by Section 8.07.
Section 8.04    Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
telecopy or other electronic facsimile transmission, telex, telegram, cable,
teletype, electronic transmission by modem, computer disk or any other message,
statement, order or other writing or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders, or all of the Lenders, if applicable, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders or all of the Lenders, if applicable, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
Section 8.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default hereunder unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default and stating that such
notice is a “notice of default”. If the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders.
Section 8.06    Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that none of the Administrative Agent or officer,
director, employee, agent, attorney-in-fact or affiliate of the Administrative
Agent has made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each


37
    

--------------------------------------------------------------------------------



Lender acknowledges to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of, and investigation into, the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of the
Borrower and made its own decision to make its Loans hereunder and to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other condition, prospects and creditworthiness of the
Borrower. The Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, assets, property, financial and other condition, prospects or
creditworthiness of the Borrower which may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.
Section 8.07    Exculpatory Provisions. The Administrative Agent shall not, and
no officers, directors, employees, agents, attorneys-in-fact or affiliates of
the Administrative Agent, shall (i) be liable for any action lawfully taken or
omitted to be taken by it under or in connection with this Agreement or any
other Loan Document (except for its own gross negligence, willful misconduct or
bad faith) or (ii) be responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its officers contained in this Agreement, in any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for any failure of the Borrower or any
of its officers to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any other Loan Document or for any
representations, warranties, recitals or statements made by any other Person
herein or therein or made by any other Person in any written or oral statement
or in any financial or other statements, instruments, reports, certificates or
any other documents in connection herewith or therewith furnished or made by the
Administrative Agent to the Lenders or by or on behalf of the Borrower to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or of the existence or possible existence of any Default.
Section 8.08    Indemnification. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 9.03(a), (b) or (c)
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Lenders severally agree to indemnify the Administrative Agent, in its capacity
as such, and hold the Administrative Agent, in its capacity as such, harmless
ratably according to their respective Commitments from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs and reasonable expenses or disbursements of any kind whatsoever which may
at any time (including, without limitation, at any time following the full
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against the Administrative Agent, in its capacity as such, in any
way relating to or arising out of this Agreement or any other Loan Document, or
any documents contemplated hereby or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrower; provided,
that no


38
    

--------------------------------------------------------------------------------



Lender shall be liable to the Administrative Agent for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs or expenses or disbursements resulting from the gross
negligence, willful misconduct or bad faith of the Administrative Agent. If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
reasonable opinion of the Administrative Agent, be insufficient or become
impaired, the Administrative Agent may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreement in this Section 8.08 shall survive the
payment of all Loans, fees and other obligations of the Borrower arising
hereunder.
Section 8.09    Resignation; Successors. The Administrative Agent may resign as
Administrative Agent upon twenty (20) days’ notice to the Lenders. Upon the
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint from among the Lenders a successor to the Administrative Agent,
subject to prior approval by the Borrower (so long as no Event of Default
exists) (such approval not to be unreasonably withheld), whereupon such
successor Administrative Agent shall succeed to and become vested with all the
rights, powers and duties of the retiring Administrative Agent, and the term
“Administrative Agent” shall include such successor Administrative Agent
effective upon its appointment, and the retiring Administrative Agent’s rights,
powers and duties as Administrative Agent shall be terminated, without any other
or further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any other Loan Document. If no successor shall
have been appointed by the Required Lenders and approved by the Borrower and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may at its election give notice to the Lenders and the
Borrower of the immediate effectiveness of its resignation and such resignation
shall thereupon become effective and the Lenders collectively shall perform all
of the duties of the Administrative Agent hereunder and under the other Loan
Documents until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After the retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
VIII shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Administrative Agent under this Agreement or any other Loan
Document
ARTICLE IX
MISCELLANEOUS


Section 9.01    Notices. Except as otherwise expressly provided herein, all
notices and other communications hereunder shall be in writing (for purposes
hereof, the term “writing” shall include information in electronic format such
as electronic mail and internet web pages) or by telephone subsequently
confirmed in writing; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article in electronic
format. Any notice shall have been duly given and shall be effective if
delivered by hand delivery or sent via electronic mail, telecopy, recognized
overnight courier service or certified or registered mail, return receipt
requested, or posting on an internet web page, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by electronic mail, posting on an internet web page, or telecopy (provided,
however, that if any notice or other communication sent by electronic mail,
posting on an internet webpage or telecopy is received by a recipient after such
recipient’s normal business hours, such notice or other communication shall be
deemed received upon the opening of such recipient’s next Business Day), (ii) on
the Business Day following the day on which the same has been delivered prepaid
(or on an invoice basis) to a reputable national overnight air courier service
or (iii) on the third Business Day following the day on which the same is sent
by certified or registered mail, postage prepaid, in each case to the respective
parties at the address or telecopy numbers, in the case of the Borrower


39
    

--------------------------------------------------------------------------------



and the Administrative Agent, set forth below, and, in the case of the Lenders,
set forth on signature pages hereto, or at such other address as such party may
specify by written notice to the other parties hereto:




40
    

--------------------------------------------------------------------------------



if to the Borrower:  
 
Louisville Gas and Electric Company
220 West Main Street
Louisville, Kentucky 40202
Attention: Treasurer
Telephone: 502-627-4956
Facsimile: 502-627-4742
with a copy to:
 
Louisville Gas and Electric Company
220 West Main Street
Louisville, Kentucky 40202
Attention:
Vice President and Deputy General Counsel,
Legal and Environmental Affairs
and Corporate Secretary
Telephone: 502-627-2501
Facsimile: 502-627-3367
 
with a copy to:
 
PPL Services Corporation
Two North Ninth Street (GENTW4)
Allentown, Pennsylvania 18101-1179
Attention: Frederick C. Paine, Esq.
Telephone: 610-774-7445
Facsimile: 610-774-6726
 
with a copy to:
 
PPL Services Corporation
Two North Ninth Street (GENTW14)
Allentown, Pennsylvania 18101-1179
Attention: Assistant Treasurer
Telephone: 610-774-4182
Facsimile: 610-774-5235
 
if to the Administrative Agent: 
 
U.S. Bank National Association
461 Fifth Avenue, 6th Floor
New York, NY 10017
Attention: Maria Distefano
Telephone: 917-326-3944





41
    

--------------------------------------------------------------------------------



Facsimile: 917-256-2890
Email: maria.distefano@usbank.com
 
with a copy to:

U.S. Bank National Association
461 Fifth Avenue, 7th Floor
New York, NY 10017
Attention: James O’Shaughnessy
Telephone: 917-326-3924
Facsimile: 646-935-4533
Email: james.oshaughnessy@usbank.com
 
with a copy to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York 10017
Attention: Jason Kyrwood
Telephone: 212-450-4653
Facsimile: 212-450-5425



Section 9.02    No Waivers; Non-Exclusive Remedies. No failure by the
Administrative Agent or any Lender to exercise, no course of dealing with
respect to, and no delay in exercising any right, power or privilege hereunder
or under any Note or other Loan Document shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein and in the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.
Section 9.03    Expenses; Indemnification.
(a)    Expenses. The Borrower shall pay (i) all out-of-pocket expenses of the
Administrative Agent, including legal fees and disbursements of Davis Polk &
Wardwell LLP and any other local counsel retained by the Administrative Agent,
in its reasonable discretion, in connection with the preparation, execution,
delivery and administration of the Loan Documents, any waiver or consent
thereunder or any amendment thereof or any Default or alleged Default thereunder
and (ii) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and each Lender, including (without duplication) the fees and
disbursements of outside counsel, in connection with any restructuring, workout,
collection, bankruptcy, insolvency and other enforcement proceedings in
connection with the enforcement and protection of its rights; provided, that the
Borrower shall not be liable for any legal fees or disbursements of any counsel
for the Administrative Agent and the Lenders other than Davis Polk & Wardwell
LLP associated with the preparation, execution and delivery of this Agreement
and the closing documents contemplated hereby.
(b)    Indemnity in Respect of Loan Documents. The Borrower agrees to indemnify
the Administrative Agent and each Lender, their respective Affiliates and the
respective directors, officers, trustees, agents, employees, trustees and
advisors of the foregoing (each an “Indemnitee”) and hold each Indemnitee
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs and expenses or disbursements of any
kind whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel and any civil penalties or fines assessed by OFAC),
which may at any time (including, without limitation, at any time following the
payment of the obligations of the Borrower hereunder) be imposed on, incurred by
or asserted against such Indemnitee in connection with


42
    

--------------------------------------------------------------------------------



any investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened (by any
third party, by the Borrower or any Subsidiary of the Borrower) in any way
relating to or arising out of this Agreement, any other Loan Document or any
documents contemplated hereby or referred to herein or any actual or proposed
use of proceeds of Loans hereunder; provided, that no Indemnitee shall have the
right to be indemnified hereunder for such Indemnitee’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment or order.
(c)    Indemnity in Respect of Environmental Liabilities. The Borrower agrees to
indemnify each Indemnitee and hold each Indemnitee harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs and expenses or disbursements of any kind
whatsoever (including, without limitation, reasonable expenses of investigation
by engineers, environmental consultants and similar technical personnel and
reasonable fees and disbursements of counsel) which may at any time (including,
without limitation, at any time following the payment of the obligations of the
Borrower hereunder) be imposed on, incurred by or asserted against such
Indemnitee in respect of or in connection with any actual or alleged presence or
release of Hazardous Substances on or from any property now or previously owned
or operated by the Borrower or any of its Subsidiaries or any predecessor of the
Borrower or any of its Subsidiaries or any and all Environmental Liabilities.
Without limiting the generality of the foregoing, the Borrower hereby waives all
rights of contribution or any other rights of recovery with respect to
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs and expenses and disbursements in respect of or in connection with
Environmental Liabilities that it might have by statute or otherwise against any
Indemnitee.
(d)    Waiver of Damages. To the fullest extent permitted by applicable law, the
Borrower shall not assert, and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby; provided that nothing in this
Section 9.03(d) shall relieve any Lender from its obligations under
Section 9.12.
Section 9.04    Sharing of Set-Offs. Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan made or Note held by it which is greater than the proportion
received by any other Lender in respect of the aggregate amount of principal and
interest due with respect to any Loan or any Note made or held by such other
Lender, except as otherwise expressly contemplated by this Agreement, the Lender
receiving such proportionately greater payment shall purchase such
participations in the Loan made or Notes held by the other Lenders, and such
other adjustments shall be made, in each case as may be required so that all
such payments of principal and interest with respect to the Loan made or Notes
held by the Lenders shall be shared by the Lenders pro rata; provided, that
nothing in this Section shall impair the right of any Lender to exercise any
right of set-off or counterclaim it may have for payment of indebtedness of the
Borrower other than its indebtedness hereunder.
Section 9.05    Amendments and Waivers. Any provision of this Agreement or the
Notes may be amended or waived if, but only if, such amendment or waiver is in
writing and is signed by the Borrower and the Required Lenders (and, if the
rights or duties of the Administrative Agent are affected thereby, by


43
    

--------------------------------------------------------------------------------



the Administrative Agent); provided, that no such amendment or waiver shall,
(a) unless signed by each Lender adversely affected thereby, (i) extend
or increase the Commitment of any Lender or subject any Lender to any additional
obligation (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or of mandatory reductions in the Commitments
shall not constitute an increase of the Commitment of any Lender, and that an
increase in the available portion of any Commitment of any Lender as in effect
at any time shall not constitute an increase in such Commitment), (ii) reduce
the principal of or rate of interest on any Loan (except in connection with a
waiver of applicability of any post-default increase in interest rates),
(iii) postpone the date fixed for any payment of interest on any Loan or any
interest thereon or any fees hereunder or for any scheduled reduction or
termination of any Commitment, (iv) postpone or change the date fixed for any
scheduled payment of principal of any Loan, (v) change any provision hereof in a
manner that would alter the pro rata funding of Loans required by
Section 2.04(b), the pro rata sharing of payments required by Sections 2.11(a)
or 9.04 or the pro rata reduction of Commitments required by Section 2.08(a) or
(vi) change the currency in which Loans are to be made or payment under the Loan
Documents is to be made, or add additional borrowers or (b) unless signed by
each Lender, change the definition of Required Lender or this Section 9.05 or
Section 9.06(a).
Section 9.06    Successors and Assigns.
(a)    Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that the Borrower may not assign or otherwise
transfer any of its rights under this Agreement without the prior written
consent of all of the Lenders, except to the extent any such assignment results
from the consummation of a merger or consolidation permitted pursuant to
Section 6.07 of this Agreement.
(b)    Participations. Any Lender may at any time grant to one or more banks or
other financial institutions or special purpose funding vehicle (each a
“Participant”) participating interests in its Commitments and/or any or all of
its Loans. In the event of any such grant by a Lender of a participating
interest to a Participant, whether or not upon notice to the Borrower and the
Administrative Agent, such Lender shall remain responsible for the performance
of its obligations hereunder, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which any Lender may grant such a participating interest shall
provide that such Lender shall retain the sole right and responsibility to
enforce the obligations of the Borrower hereunder including, without limitation,
the right to approve any amendment, modification or waiver of any provision of
this Agreement; provided, that such participation agreement may provide that
such Lender will not agree to any modification, amendment or waiver of this
Agreement which would (i) extend the Termination Date, reduce the rate or extend
the time of payment of principal, interest or fees on any Loan in which such
Participant is participating (except in connection with a waiver of
applicability of any post-default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the Participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or of a mandatory reduction in the Commitments shall not
constitute a change in the terms of such participation, and that an increase in
any Commitment or Loan shall be permitted without the consent of any Participant
if the Participant’s participation is not increased as a result thereof) or
(ii) allow the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement, without the consent of the Participant, except
to the extent any such assignment results from the consummation of a merger or
consolidation permitted pursuant to Section 6.07 of this Agreement. The Borrower
agrees that each Participant shall, to the extent provided in its participation
agreement, be entitled to the benefits of Article II with respect to its
participating interest to the same extent as if it were a Lender, subject to the
same limitations, and in no case shall any Participant be entitled to receive
any amount payable pursuant to Article II that is greater than the amount the
Lender granting such Participant’s participating


44
    

--------------------------------------------------------------------------------



interest would have been entitled to receive had such Lender not sold such
participating interest. An assignment or other transfer which is not permitted
by subsection (c) or (d) below shall be given effect for purposes of this
Agreement only to the extent of a participating interest granted in accordance
with this subsection (b). Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register (solely for tax purposes) on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person except to the extent that such disclosure is necessary to establish that
such interest in the Loan or other obligation under the Loan Documents is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(c)    Assignments Generally. Any Lender may at any time assign to one or more
Eligible Assignees (each, an “Assignee”) all, or a proportionate part
(equivalent to an initial amount of not less than $5,000,000 or any larger
integral multiple of $1,000,000), of its rights and obligations under this
Agreement and the Notes with respect to its Loans and, if still in existence,
its Commitment, and such Assignee shall assume such rights and obligations,
pursuant to an Assignment and Assumption Agreement in substantially the form of
Exhibit C attached hereto executed by such Assignee and such transferor, with
(and subject to) the consent of the Borrower, which shall not be unreasonably
withheld or delayed, and the Administrative Agent, which consent shall not be
unreasonably withheld or delayed; provided, that if an Assignee is an Approved
Fund or Affiliate of such transferor Lender or was a Lender immediately prior to
such assignment, no such consent of the Borrower or the Administrative Agent
shall be required; provided, further, that if at the time of such assignment a
Default or an Event of Default has occurred and is continuing, no such consent
of the Borrower shall be required; provided, further, that the provisions of
Sections 2.12, 2.16, 2.17 and 9.03 of this Agreement shall inure to the benefit
of a transferor with respect to any Loans made or any other actions taken by
such transferor while it was a Lender. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor of an amount equal to
the purchase price agreed between such transferor and such Assignee, such
Assignee shall be a Lender party to this Agreement and shall have all the rights
and obligations of a Lender with a Commitment, if any, as set forth in such
instrument of assumption, and the transferor shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor, the Administrative Agent and
the Borrower shall make appropriate arrangements so that, if required, a new
Note is issued to the Assignee. In connection with any such assignment, the
transferor shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such
administrative fee in the case of any assignment. Each Assignee shall, on or
before the effective date of such assignment, deliver to the Borrower and the
Administrative Agent certification as to exemption from deduction or withholding
of any United States Taxes in accordance with Section 2.17(e).
(d)    Assignments to Federal Reserve Banks. Any Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement and its Note to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
(e)    Register. The Borrower hereby designates the Administrative Agent to
serve as the Borrower’s agent, solely for purposes of this Section 9.06(e), to
(i) maintain a register (the “Register”) on


45
    

--------------------------------------------------------------------------------



which the Administrative Agent will record the Commitments from time to time of
each Lender, the principal amount (and stated interest) of the Loans made by
each Lender (and any Notes evidencing the same) and each repayment in respect of
the principal amount of the Loans of each Lender and to (ii) retain a copy of
each Assignment and Assumption Agreement delivered to the Administrative Agent
pursuant to this Section. Failure to make any such recordation, or any error in
such recordation, shall not affect the Borrower’s obligation in respect of such
Loans. The entries in the Register shall be conclusive, in the absence of
manifest error, and the Borrower, the Administrative Agent and the other Lenders
shall treat each Person in whose name a Loan and the Note evidencing the same is
registered as the owner thereof for all purposes of this Agreement,
notwithstanding notice or any provision herein to the contrary. With respect to
any Lender, the assignment or other transfer of the Commitments of such Lender
and the rights to the principal of, and interest on, any Loan made and any Note
issued pursuant to this Agreement shall not be effective until such assignment
or other transfer is recorded on the Register and, except to the extent provided
in this Section 9.06(e), otherwise complies with Section 9.06, and prior to such
recordation all amounts owing to the transferring Lender with respect to such
Commitments, Loans and Notes shall remain owing to the transferring Lender. The
registration of assignment or other transfer of all or part of any Commitments,
Loans and Notes for a Lender shall be recorded by the Administrative Agent on
the Register only upon the acceptance by the Administrative Agent of a properly
executed and delivered Assignment and Assumption Agreement and payment of the
administrative fee referred to in Section 9.06(c). The Register shall be
available for inspection by the Borrower at any reasonable time and from time to
time upon reasonable prior notice. In addition, at any time that a request for a
consent for a material or substantive change to the Loan Documents is pending,
any Lender wishing to consult with other Lenders in connection therewith may
request and receive from the Administrative Agent a copy of the Register. The
Borrower may not replace any Lender pursuant to Section 2.08(b), unless, with
respect to any Notes held by such Lender, the requirements of Section 9.06(c)
and this Section 9.06(e) have been satisfied.
Section 9.07    Governing Law; Submission to Jurisdiction. This Agreement and
each Note shall be governed by and construed in accordance with the internal
laws (without regarding to the conflict of laws provisions) of the State of New
York, but giving effect to federal laws applicable to national banks. The
Borrower hereby submits to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and of any New York State
court sitting in New York City, borough of Manhattan, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby. The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such court and any claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.
Section 9.08    Counterparts; Integration; Effectiveness. This Agreement shall
become effective on the Effective Date. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. On and
after the Effective Date, this Agreement and the other Loan Documents constitute
the entire agreement and understanding among the parties hereto and supersede
any and all prior agreements and understandings, oral or written, relating to
the subject matter hereof and thereof.
Section 9.09    Generally Accepted Accounting Principles. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries most recently delivered to the Lenders; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower wishes to amend any
covenant in Article VI to eliminate the


46
    

--------------------------------------------------------------------------------



effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.
Section 9.10    Usage. The following rules of construction and usage shall be
applicable to this Agreement and to any instrument or agreement that is governed
by or referred to in this Agreement.
(a)    All terms defined in this Agreement shall have the defined meanings when
used in any instrument governed hereby or referred to herein and in any
certificate or other document made or delivered pursuant hereto or thereto
unless otherwise defined therein.
(b)    The words “hereof”, “herein”, “hereunder” and words of similar import
when used in this Agreement or in any instrument or agreement governed here
shall be construed to refer to this Agreement or such instrument or agreement,
as applicable, in its entirety and not to any particular provision or
subdivision hereof or thereof.
(c)    References in this Agreement to “Article”, “Section”, “Exhibit”,
“Schedule” or another subdivision or attachment shall be construed to refer to
an article, section or other subdivision of, or an exhibit, schedule or other
attachment to, this Agreement unless the context otherwise requires; references
in any instrument or agreement governed by or referred to in this Agreement to
“Article”, “Section”, “Exhibit”, “Schedule” or another subdivision or attachment
shall be construed to refer to an article, section or other subdivision of, or
an exhibit, schedule or other attachment to, such instrument or agreement unless
the context otherwise requires.
(d)    The definitions contained in this Agreement shall apply equally to the
singular and plural forms of such terms. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The word “will” shall be construed to have the same meaning as the word “shall”.
The term “including” shall be construed to have the same meaning as the phrase
“including without limitation”.
(e)    Unless the context otherwise requires, any definition of or reference to
any agreement, instrument, statute or document contained in this Agreement or in
any agreement or instrument that is governed by or referred to in this Agreement
shall be construed (i) as referring to such agreement, instrument, statute or
document as the same may be amended, supplemented or otherwise modified from
time to time (subject to any restrictions on such amendments, supplements or
modifications set forth in this Agreement or in any agreement or instrument
governed by or referred to in this Agreement), including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and (ii) to include (in the case of
agreements or instruments) references to all attachments thereto and instruments
incorporated therein. Any reference to any Person shall be construed to include
such Person’s successors and permitted assigns.
(f)    Unless the context otherwise requires, whenever any statement is
qualified by “to the best knowledge of” or “known to” (or a similar phrase) any
Person that is not a natural person, it is intended to indicate that the senior
management of such Person has conducted a commercially reasonable inquiry and
investigation prior to making such statement and no member of the senior
management of such Person (including managers, in the case of limited liability
companies, and general partners, in the case of partnerships) has current actual
knowledge of the inaccuracy of such statement.


47
    

--------------------------------------------------------------------------------



(g)    Unless otherwise specified, all references herein to times of day shall
constitute references to New York City time.
Section 9.11    WAIVER OF JURY TRIAL. THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 9.12    Confidentiality. Each Lender agrees to hold all non-public
information obtained pursuant to the requirements of this Agreement in
accordance with its customary procedure for handling confidential information of
this nature and in accordance with safe and sound banking practices; provided,
that nothing herein shall prevent any Lender from disclosing such information
(i) to any other Lender or to the Administrative Agent, (ii) to any other Person
if reasonably incidental to the administration of the Loans, (iii) upon the
order of any court or administrative agency, (iv) to the extent requested by, or
required to be disclosed to, any rating agency or regulatory agency or similar
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (v) which had been publicly disclosed
other than as a result of a disclosure by the Administrative Agent or any Lender
prohibited by this Agreement, (vi) in connection with any litigation to which
the Administrative Agent, any Lender or any of their respective Subsidiaries or
Affiliates may be party, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) to such Lender’s or the Administrative
Agent’s Affiliates and their respective directors, officers, employees, service
providers and agents including legal counsel and independent auditors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (ix) with the consent of the Borrower, (x) to Gold
Sheets and other similar bank trade publications, such information to consist
solely of deal terms and other information customarily found in such
publications and (xi) subject to provisions substantially similar to those
contained in this Section, to any actual or proposed Participant or Assignee or
to any actual or prospective counterparty (or its advisors) to any
securitization, swap or derivative transaction relating to the Borrower’s
Obligations hereunder. Notwithstanding the foregoing, the Administrative Agent,
any Lender or Davis Polk & Wardwell LLP may circulate promotional materials and
place advertisements in financial and other newspapers and periodicals or on a
home page or similar place for dissemination of information on the Internet or
worldwide web, in each case, after the closing of the transactions contemplated
by this Agreement in the form of a “tombstone” or other release limited to
describing the names of the Borrower or its Affiliates, or any of them, and the
amount, type and closing date of such transactions, all at their sole expense.
Section 9.13    USA PATRIOT Act Notice. Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
Section 9.14    No Fiduciary Duty. The Administrative Agent, each Lender and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lender Parties”), may have economic interests that conflict with
those of the Borrower, its Affiliates and/or their respective stockholders
(collectively, solely for purposes of this paragraph, the “Borrower Parties”).
The Borrower agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty (other than any implied duty of good faith) between any
Lender Party, on the one hand, and any Borrower Party, on the other. The Lender
Parties acknowledge and agree


48
    

--------------------------------------------------------------------------------



that (a) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lender Parties, on the one hand, and the
Borrower, on the other and (b) in connection therewith and with the process
leading thereto, (i) no Lender Party has assumed an advisory or fiduciary
responsibility in favor of any Borrower Party with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender Party has
advised, is currently advising or will advise any Borrower Party on other
matters) or any other obligation to any Borrower Party except the obligations
expressly set forth in the Loan Documents and (ii) each Lender Party is acting
solely as principal and not as the agent or fiduciary of any Borrower Party. The
Borrower acknowledges and agrees that the Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to any Borrower Party, in
connection with such transaction or the process leading thereto.
Section 9.15    Acknowledgment and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.16    Survival. Sections 2.12, 2.16, 2.17 and 9.03 shall survive the
Termination Date for the benefit of the Administrative Agent and each Lender, as
applicable.
Section 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges


49
    

--------------------------------------------------------------------------------



payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
Section 9.18    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.19    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.20    Document Imaging. The Borrower hereby acknowledges the receipt
of a copy of this Agreement and all other Loan Documents.  The Administrative
Agent may, on behalf of the Borrower, create a microfilm or optical disk or
other electronic image of this Agreement and any or all of the Loan Documents. 
The Administrative Agent may store the electronic image of this Agreement and
the Loan Documents in their electronic form and then destroy the paper original
as part of the Administrative Agent’s normal business practices, with
the electronic image deemed to be an original.
[Signature Pages to Follow]






50
    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
LOUISVILLE GAS AND ELECTRIC COMPANY,
as Borrower
 
 
 
 
 
 
 
 
By:      /s/ Daniel K. Arbough ________________
 
 
Name: Daniel K. Arbough
 
 
Title: Treasurer
 
 
 
 
 
 





[Signature Page to LGE Credit Agreement]
    

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent and Lender
 
 
 
 
 
 
 
 
By:       /s/ Andrew N. Taylor_________________
 
 
Name: Andrew N. Taylor
 
 
Title: Senior Vice President
 
 
 
 
 
 













[Signature Page to LGE Credit Agreement]
    

--------------------------------------------------------------------------------




Appendix A


COMMITMENTS


Lender
Commitment
U.S. Bank National Association


$200,000,000.00


Total


$200,000,000.00









    

--------------------------------------------------------------------------------




EXHIBIT A-l
Form of Notice of Borrowing


______________, ____


U.S. Bank National Association
461 Fifth Avenue, 6th Floor
New York, NY 10017
Attention: Maria Distefano
Email:
Commercialcustservicecincinnati1@usbank.com
and
maria.distefano@usbank.com


Ladies and Gentlemen:


This notice shall constitute a “Notice of Borrowing” pursuant to Section 2.03 of
the $200,000,000 Term Loan Credit Agreement dated as of October 26, 2017 (the
“Credit Agreement”) among Louisville Gas and Electric Company, the lending
institutions party thereto from time to time and U.S. Bank National Association,
as Administrative Agent. Terms defined in the Credit Agreement and not otherwise
defined herein have the respective meanings provided for in the Credit
Agreement.


1.    The date of the Borrowing will be _______________, _____________.1 


2.    The aggregate principal amount of the Borrowing will be __________.2 


3.    The Borrowing will consist of [Base Rate] [ Euro-Dollar] Loans.


4.
The initial Interest Period for the Loans comprising such Borrowing shall be
__________________.3 



[Insert appropriate delivery instructions, which shall include bank and account
number].






________________________
1Must be a Business Day.
2Borrowings must be an aggregate principal amount of $10,000,000 or any larger
integral multiple of $1,000,000, except the Borrowing may be in the aggregate
amount of the remaining unused Commitment.
3Applicable for Euro-Dollar Loans only. Insert “one month”, “two months”, “three
months” or “six months” (subject to the provisions of the definition of
“Interest Period”).









--------------------------------------------------------------------------------




 
 
LOUISVILLE GAS AND ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By:____________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 














--------------------------------------------------------------------------------




EXHIBIT A-2
Form of Notice of Conversion/Continuation


______________, ____


U.S. Bank National Association
461 Fifth Avenue, 6th Floor
New York, NY 10017
Attention: Maria Distefano
Email:
Commercialcustservicecincinnati1@usbank.com
and
maria.distefano@usbank.com


Ladies and Gentlemen:


This notice shall constitute a “Notice of Conversion/Continuation” pursuant to
Section 2.06(d)(ii) of the $200,000,000 Term Loan Credit Agreement dated as of
October 26, 2017 (the “Credit Agreement”) among Louisville Gas and Electric
Company, the lending institutions party thereto from time to time and U.S. Bank
National Association, as Administrative Agent. Terms defined in the Credit
Agreement and not otherwise defined herein have the respective meanings provided
for in the Credit Agreement.


1.    The Group of Loans (or portion thereof) to which this notice applies is
[all or a portion of all Base Rate Loans currently outstanding] [all or a
portion of all Euro-Dollar Loans currently outstanding having an Interest Period
of ___ months and ending on the Election Date specified below].


2.The date on which the conversion/continuation selected hereby is to be
effective is __________, ___________(the “Election Date”).4 


3.The principal amount of the Group of Loans (or portion thereof) to which this
notice applies is $_________________.5 


4.[The Group of Loans (or portion thereof) which are to be converted will bear
interest based upon the [Base Rate] [Adjusted London Interbank Offered Rate].]
[The Group of Loans (or portion thereof) which are to be continued will bear
interest based upon the [Base Rate][Adjusted London Interbank Offered Rate].]


5.    The Interest Period for such Loans will be _______________.6 


_________________________
4Must be a Business Day.
5May apply to a portion of the aggregate principal amount of the relevant Group
of Loans; provided that (i) such portion is allocated ratably among the Loans
comprising such Group and (ii) the portion to


A-2-1

--------------------------------------------------------------------------------



which such notice applies, and the remaining portion to which it does not apply,
are each $10,000,000 or any larger integral multiple of $1,000,000.


 
 
LOUISVILLE GAS AND ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By:____________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 











_________________________
6Applicable only in the case of a conversion to, or a continuation of,
Euro-Dollar Loans. Insert “one month”, “two months”, “three months” or “six
months” (subject to the provisions of the definition of Interest Period).




A-2-2

--------------------------------------------------------------------------------




EXHIBIT B


Form of Note


FOR VALUE RECEIVED, the undersigned, LOUISVILLE GAS AND ELECTRIC COMPANY, a
Kentucky corporation (the “Borrower”), promises to pay to _________________ (the
“Lender”) or its permitted successors and its registered assigns, in accordance
with the Credit Agreement (as hereinafter defined), the principal sum of
____________________ AND _______/100s DOLLARS ($______________), or, if less,
the principal amount of all Loans advanced by the Lender to the Borrower
pursuant to the Credit Agreement (as defined below), plus interest as
hereinafter provided.


All capitalized terms used herein shall have the meanings ascribed to them in
that certain $200,000,000 Term Loan Credit Agreement dated as of October 26,
2017 (as the same may be amended, modified or supplemented from time to time,
the “Credit Agreement”) by and among the Borrower, the lenders party thereto
(collectively, the “Lenders”) and U.S. Bank National Association, as
administrative agent (the “Administrative Agent”) for itself and on behalf of
the Lenders, except to the extent such capitalized terms are otherwise defined
or limited herein.


The Borrower shall repay principal outstanding hereunder from time to time, as
necessary, in order to comply with the Credit Agreement. All amounts paid by the
Borrower shall be applied to the Obligations in such order of application as
provided in the Credit Agreement.


A final payment of all principal amounts and other Obligations then outstanding
hereunder shall be due and payable on the maturity date provided in the Credit
Agreement, or such earlier date as payment of the Loans shall be due, whether by
acceleration or otherwise.


The Borrower shall be entitled to borrow, continue and convert the Lender’s
Loans (or portions thereof) hereunder pursuant to the terms and conditions of
the Credit Agreement. Prepayment of the principal amount of any Loan may be made
as provided in the Credit Agreement.


The Borrower hereby promises to pay interest on the unpaid principal amount
hereof as provided in Article II of the Credit Agreement. Interest under this
Note shall also be due and payable when this Note shall become due (whether at
maturity, by reason of acceleration or otherwise). Overdue principal and, to the
extent permitted by law, overdue interest, shall bear interest payable on DEMAND
at the default rate as provided in the Credit Agreement.


In no event shall the amount of interest due or payable hereunder exceed the
maximum rate of interest allowed by applicable law, and in the event any such
payment is inadvertently made by the Borrower or inadvertently received by the
Lender, then such excess sum shall be credited as a payment of principal, unless
the Borrower shall notify the Lender in writing that it elects to have such
excess sum returned forthwith. It is the express intent hereof that the Borrower
not pay and the Lender not receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may legally be paid by the Borrower
under applicable law.




B-1

--------------------------------------------------------------------------------



The Borrower for itself, its successors and assigns hereby waives presentment
for payment, demand, notice of non-payment or dishonor, protest and notice of
protest of this Note.


No delay or omission on the part of the Lender or its permitted successors and
its registered assigns in exercising its rights under this Note, or delay or
omission on the part of the Lender or its permitted successors and its
registered assigns, the Administrative Agent or the Lenders collectively, or any
of them, in exercising its or their rights under the Credit Agreement or under
any other Loan Document, or course of conduct relating thereto, shall operate as
a waiver of such rights or any other right of the Lender or its permitted
successors and its registered assigns, nor shall any waiver by the Lender or its
permitted successors and its registered assigns, the Administrative Agent, the
Required Lenders or the Lenders collectively, or any of them, of any such right
or rights on any one occasion be deemed a bar to, or waiver of, the same right
or rights on any future occasion.


This Note is one of the Notes referred to in, and evidences the Lender’s Loans
(or portion thereof) under, and is entitled to the benefits and subject to the
terms of, the Credit Agreement, which contains provisions with respect to the
acceleration of the maturity of this Note upon the happening of certain stated
events, and provisions for prepayment.


Unless and until an Assignment and Acceptance effecting the assignment or
transfer of the obligations evidenced hereby shall have been accepted by the
Administrative Agent and recorded in the Register as provided in the Credit
Agreement, the Borrower and the Administrative Agent shall be entitled to deem
and treat the Lender as the owner and holder of this Note and the Loan evidenced
hereby.


This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.


[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]






B-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by its
duly authorized representatives as of the day and year first above written.


 
 
LOUISVILLE GAS AND ELECTRIC COMPANY
 
 
 
 
 
 
 
 
By:____________________________________
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
By:____________________________________
 
 
Name:
 
 
Title:



    


B-3

--------------------------------------------------------------------------------




EXHIBIT C




Form of Assignment and Assumption Agreement


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified on the Schedules hereto as “Assignor” [or “Assignors”
(collectively, the “Assignors” and each] an “Assignor”) and [the] [each]
Assignee identified on the Schedules hereto as “Assignee” or “Assignees”
(collectively, the “Assignees” and each an “Assignee”). [It is understood and
agreed that the rights and obligations of [the Assignors] [the Assignees]
hereunder are several and not joint.] Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (b) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)] [the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (a) and (b) above being referred to
herein collectively as, the “Assigned Interest”). Each such sale and assignment
is without recourse to [the] [any] Assignor and, except as expressly provided in
this Assignment and Assumption, without representation or warranty by [the]
[any] Assignor.


1.Assignor:    See Schedule attached hereto


2.Assignee:    See Schedule attached hereto


3.Borrower:    Louisville Gas and Electric Company




C-1

--------------------------------------------------------------------------------



4.Administrative Agent: U.S. Bank National Association, as the administrative
agent under the Credit Agreement


5.    Credit Agreement: The $200,000,000 Term Loan Credit Agreement dated as of
October 26, 2017 by and among Louisville Gas and Electric Company, as Borrower,
the Lenders party thereto and U.S. Bank National Association, as Administrative
Agent (as amended, restated, supplemented or otherwise modified)


6.    Assigned Interest: See Schedule attached hereto


[7.    Trade Date: ______________________11 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






________________________
7For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.


8For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


9Select as appropriate.


10Include bracketed language if there are either multiple Assignors or multiple
Assignees.


11To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.




C-2

--------------------------------------------------------------------------------




Effective Date: _____________, 20____


[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]


By: ________________________________________
Title:




ASSIGNEE


See Schedule attached hereto




C-3

--------------------------------------------------------------------------------



[Consented to and]12 Accepted:


U.S. BANK NATIONAL ASSOCIATION,
as Administrative Agent






By                                                                
Title:




[Consented to:]13 


LOUISVILLE GAS AND ELECTRIC COMPANY


By                                                                     
Title:








________________________
12To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
13To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




C-4

--------------------------------------------------------------------------------




SCHEDULE


To Assignment and Assumption


By its execution of this Schedule, the Assignee(s) agree(s) to the terms set
forth in the attached Assignment and Assumption.


Assigned Interests:


Aggregate Amount of Commitment/ Loans for all Lenders 14
Amount of Commitment/ Loans Assigned 15
Percentage Assigned of Commitment/ Loans 16
CUSIP Number
$
$
%
 



[NAME OF ASSIGNEE]17    [and is an Affiliate of [identify Lender]]18 


 


















_____________________________
14Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
15Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
16Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
17Add additional signature blocks, as needed.
18Select as applicable.




C-5

--------------------------------------------------------------------------------




ANNEX 1 to Assignment and Assumption


TERM LOAN CREDIT AGREEMENT DATED AS OF
OCTOBER 26, 2017
BY AND AMONG
LOUISVILLE GAS AND ELECTRIC COMPANY, AS BORROWER,
THE LENDERS PARTY THERETO
AND U.S. BANK NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1 Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [the relevant] Assigned Interest, (ii)
[the] [such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [the relevant] Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender and (vi) based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such


C-6

--------------------------------------------------------------------------------



documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to
[the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by and construed in accordance with the internal laws of the State of New York.






C-7

--------------------------------------------------------------------------------




EXHIBIT D




Forms of Opinion of Counsel for the Borrower


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






D-1

--------------------------------------------------------------------------------





[Letterhead of Pillsbury Winthrop Shaw Pittman LLP]


October __, 2017
To the Administrative Agent and each of the Lenders party as of the date hereof
to the Term Loan Credit Agreement referred to below
Re:
Louisville Gas and Electric Company
$200,000,000 Term Loan Credit Agreement

Ladies and Gentlemen:
We have acted as special counsel to Louisville Gas and Electric Company, a
Kentucky corporation (the “Company”), in connection with the negotiation,
execution and delivery of the $200,000,000 Term Loan Credit Agreement dated as
of October __, 2017 among the Company, U.S. Bank National Association, as
Administrative Agent, and the other Lenders party thereto (the “Credit
Agreement”). This letter is being delivered to you at the request of the Company
pursuant to Section 4.01(e) of the Credit Agreement.
In preparing this letter, we have reviewed the Credit Agreement and the other
documents executed and delivered by the Company in connection therewith. We have
also reviewed the Order of the Federal Energy Regulatory Commission dated
September 18, 2017 (Docket No. ES17-41-000) (the “FERC Order”).
Subject to the assumptions, qualifications and other limitations set forth
below, it is our opinion that:
1.
The Credit Agreement constitutes the valid and legally binding agreement of the
Company, enforceable against the Company in accordance with its terms.

2.
The Company is not an “investment company” within the meaning of the Investment
Company Act of 1940.



D-2

--------------------------------------------------------------------------------



3.
The borrowings under the Credit Agreement and the use of proceeds thereof as
contemplated by the Credit Agreement do not violate Regulation U or X of the
Board of Governors of the Federal Reserve System.

In rendering our opinions set forth in this letter, we have (a) without
independent verification, relied, with respect to factual matters, statements
and conclusions, on certificates, notifications and statements, whether written
or oral, of governmental officials and individuals identified to us as officers
and representatives of the Company and on the representations made by the
Company in the Credit Agreement and other documents delivered to you in
connection therewith and (b) reviewed originals, or copies of such agreements,
documents and records as we have considered relevant and necessary as a basis
for our opinions set forth in this letter. We note that, as counsel to the
Company, we do not represent it generally and there may be facts relating to the
Company of which we have no knowledge.
We have assumed: (a) the accuracy and completeness of all certificates,
agreements, documents, records and other materials submitted to us; (b) the
authenticity of original certificates, agreements, documents, records and other
materials submitted to us; (c) the conformity with the originals of any copies
submitted to us; (d) the genuineness of all signatures; (e) the legal capacity
of all natural persons; (f) that the Credit Agreement constitutes the valid,
legally binding and enforceable agreement of the parties thereto under all
applicable law (other than, in the case of the Company, the law of the State of
New York); (g) that the Company (i) is duly organized, validly existing and in
good standing under the law of its jurisdiction of organization, (ii) has the
power to execute and deliver, and to perform its obligations under the Credit
Agreement, (iii) has duly taken or caused to be taken all necessary action to
authorize the execution, delivery and performance by it of the Credit Agreement
and (iv) has duly executed and delivered the Credit Agreement; (h) that the
execution and delivery by the Company of, and the performance by the Company of
its obligations under, the Credit Agreement do not and will not (i) breach or
violate (A) its Amended and Restated Articles of Incorporation or Bylaws, (B)
any agreement or instrument to which the Company or any of its affiliates is a
party or by which the Company or any of its affiliates or any of their
respective properties may be bound, (C) any authorization, consent, approval or
license (or the like) of, or exemption (or the like) from, or any registration
or filing (or the like) with, or report or notice (or the like) to, any
governmental unit, agency, commission, department or other authority granted to
or otherwise applicable to the Company or any of its affiliates or any of their
respective properties (each a “Governmental Approval”), (D) any order, decision,
judgment or decree that may be applicable to the Company or any of its
affiliates or any of their respective properties or (E) any law (other than the
law of the State of New York and the federal law of the United States) or (ii)
require any Governmental Approval (other than the FERC Order, which we assume to
have been duly granted and to remain in full force and effect); (i) that the
Company is engaged only in the businesses described in its Annual Report on Form
10-K for the year ended December 31, 2016 filed with the Securities and Exchange
Commission; (j) that there are no agreements, understandings or negotiations
between the parties not set forth in the Credit Agreement that would modify the
terms thereof or the rights and obligations of the


D-3

--------------------------------------------------------------------------------



parties thereunder; and (k) for purposes of our opinion set forth in paragraph 1
above as it relates to the choice-of-law provisions in the Credit Agreement,
that the choice of law of the State of New York as the governing law of the
Credit Agreement would not result in a violation of an important public policy
of another state or country having greater contacts with the transactions
contemplated by the agreement than the State of New York.
Our opinions set forth in this letter are subject to and limited by the effect
of (a) applicable bankruptcy, insolvency, fraudulent conveyance, fraudulent
transfer, receivership, conservatorship, arrangement, moratorium and other
similar laws affecting and relating to the rights of creditors generally; (b)
general equitable principles; (c) requirements of reasonableness, good faith,
fair dealing and materiality; (d) Article 9 of the Uniform Commercial Code
regarding restrictions on assignment or transfer of rights; and (e) additionally
in the case of (i) indemnities, a requirement that facts, known to the
indemnitee but not the indemnitor, in existence at the time the indemnity
becomes effective that would entitle the indemnitee to indemnification be
disclosed to the indemnitor, and a requirement that an indemnity provision will
not be read to impose obligations upon indemnitors which are neither disclosed
at the time of its execution nor reasonably within the scope of its terms and
overall intention of the parties at the time of its making, (ii) waivers,
Sections 9-602 and 9-603 of the Uniform Commercial Code and (iii) indemnities,
waivers and exculpatory provisions, public policy.
We express no opinion with respect to the following sections of the Credit
Agreement: (i) Section 9.02 (cumulative remedies); (ii) provisions relating to
rules of evidence or quantum of proof; (iii) Section 9.07 (submission to
jurisdiction and waiver of inconvenient forum), insofar as such sections relate
to federal courts (except as to the personal jurisdiction thereof), and (choice
of venue, i.e., requiring actions to be commenced in a particular court in a
particular jurisdiction); and (iv) Section 9.11 (waiver of jury trial), insofar
as such section is sought to be enforced in a federal court.
We express no opinion as to the law of any jurisdiction other than the law of
the State of New York and the federal law of the United States of America, and
in each case, only such law that in our experience is normally applicable to
transactions of the type contemplated by the Credit Agreement and excluding
(i) any law that is part of a regulatory regime applicable to specific assets or
businesses of any party other than the Company and (ii) the statutes and
ordinances, the administrative decisions, and the rules and regulations of
counties, towns, municipalities and special political subdivisions.
This letter speaks only as of the date hereof. We have no responsibility or
obligation to update this letter or to take into account changes in law or facts
or any other development of which we may later become aware.
This letter is delivered by us as special counsel for the Company solely for
your benefit in connection with the transaction referred to herein and may not
be used, circulated, quoted or otherwise referred to or relied upon for any
other purpose or by any other person or entity without our prior written
consent. At your request, we hereby consent to reliance hereon by any future
assignee of your interest in the Loans that becomes a Lender under


D-4

--------------------------------------------------------------------------------



the Credit Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 9.06 of the Credit Agreement,
on the condition and the understanding that (i) any such reliance by a future
Lender must be actual and reasonable under the circumstances, (ii) we have no
responsibility or obligation to consider the applicability or correctness of
this letter to any person or entity other than its named addressee or addressees
or at any time other than as of the date hereof, and (iii) any such future
Lender may rely on this letter to no greater extent than you may as of the date
hereof but any such future Lender also is subject to any changes or developments
up to the time it acquires its interest that may adversely affect our opinions
set forth in this letter.
Very truly yours,


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


D-5

--------------------------------------------------------------------------------







[Letterhead of Dorothy E. O’Brien, Esq.]
October __, 2017
To the Administrative Agent and each of the Lenders party as of the date hereof
to the Credit Agreement referred to below
Re:    $200,000,000 Term Loan Credit Agreement
Ladies and Gentlemen:
I am Vice President and Deputy General Counsel, Legal and Environmental Affairs
and Corporate Secretary of Louisville Gas and Electric Company (the “Borrower”),
and have acted as counsel to the Borrower in connection with the $200,000,000
Term Loan Credit Agreement, dated as of October __, 2017, among the Borrower,
U.S. Bank National Association, as Administrative Agent, and the Lenders party
thereto (the “Credit Agreement”). Capitalized terms used but not defined herein
have the meanings assigned to such terms in the Credit Agreement.
I am familiar with the Credit Agreement and other documents executed and
delivered by the Borrower in connection therewith. I, or Borrower attorneys
under my supervision, also have examined such other documents and satisfied
myself as to such other matters as I have deemed necessary in order to render
this opinion.
In rendering this opinion, I have assumed: (a) the genuineness of the signatures
on all documents and instruments (other than the signatures of officers of the
Borrower), the authenticity of all documents submitted as originals, the
conformity to originals of all documents submitted as photostatic or certified
copies, and the accuracy and completeness of all corporate records made
available to me by the Borrower; (b) the due execution and delivery of the
Credit Agreement by the Administrative Agent and the Lenders party thereto; and
(c) that the Credit Agreement constitutes the legal, valid and binding
obligation of the Administrative Agent and the Lenders party thereto.
Based on the foregoing, I am of the opinion that:
1.         The Borrower is duly incorporated, validly existing and in good
standing under the laws of the Commonwealth of Kentucky, and has the corporate
power to make and perform its obligations under the Credit Agreement.




D-6

--------------------------------------------------------------------------------



2.         The execution and delivery of the Credit Agreement and performance by
the Borrower of its obligations thereunder have been duly authorized by the
Borrower and do not violate any provision of law or regulation, or any decree,
order, writ or judgment applicable to the Borrower, or any provision of the
Borrower’s articles of incorporation, by-laws or board or shareholder
resolutions, or result in the breach of or constitute a default under any
indenture or other agreement or instrument known to me to which the Borrower is
a party.


3.         The Credit Agreement has been duly executed and delivered by the
Borrower.


4.         Except as disclosed in or contemplated by the Credit Agreement or the
Borrower’s Annual Report on Form 10-K for the year ended December 31, 2016, or
in any subsequent report of the Borrower filed prior to the date hereof with the
Securities and Exchange Commission on Form 10-Q or 8-K, or otherwise furnished
in writing to the Administrative Agent and the Lenders, no litigation,
arbitration or administrative proceeding or inquiry is pending, or to my
knowledge, threatened, which would reasonably be expected to materially
adversely affect the ability of the Borrower to perform any of its obligations
under the Credit Agreement. To my knowledge, there is no litigation, arbitration
or administrative proceeding pending or threatened that questions the validity
of the Credit Agreement.


5.         There have not been any “reportable events,” as that term is defined
in Section 4043 of the Employee Retirement Income Security Act of 1974, as
amended, which would result in a material liability of the Borrower.


6.         The September 18, 2017 Order of the Federal Energy Regulatory
Commission relating to the Borrower is in full force and effect, and no further
authorization, consent or approval from any Governmental Authority is required
for the execution and delivery of the Credit Agreement by the Borrower, the
performance by the Borrower of its obligations thereunder or the borrowings by
the Borrower thereunder, except such authorizations, consents and approvals as
have been obtained prior to the date hereof, which authorizations, consents and
approvals are in full force and effect.


In rendering its opinion to the addressee hereof, Pillsbury Winthrop Shaw
Pittman LLP may rely as to matters of Kentucky law addressed herein upon this
letter as if it were addressed directly to them. At the request of the
Administrative Agent and the Lenders, I hereby consent to reliance hereon by any
future assignee of any interest in the Loans that becomes a Lender under the
Credit Agreement pursuant to an assignment that is made and consented to in
accordance with the express provisions of Section 9.06 of the Credit Agreement,
on the condition and the understanding that (i) any such reliance by a future
Lender must be actual and reasonable under the circumstances, (ii) I have no
responsibility or obligation to consider the applicability or correctness of
this letter to any person or entity other than its named addressee or addressees
or at any time other than as of the date hereof, and (iii) any such future
Lender may rely on this letter to no greater extent than Lenders


D-7

--------------------------------------------------------------------------------



may as of the date hereof but any such future Lender also is subject to any
changes or developments up to the time it acquires its interest that may
adversely affect the opinions and matters referred to in this letter. Except as
aforesaid, without my prior written consent, this opinion may not be furnished
or quoted to, or relied upon by, any other person or entity for any purpose.
Very truly yours,






Dorothy E. O’Brien




D-8